Exhibit 10.1


EXECUTION VERSION




AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1, dated as of November 14, 2019 (this “Amendment”), to the
Term Loan Credit Agreement is by and among The J. M. Smucker Company, an Ohio
corporation (the “Borrower”), Bank of America, N.A., as the Administrative Agent
(in such capacity, the “Administrative Agent”) and as a Lender, and the other
Lenders party hereto.
RECITALS
A.The Borrower, the Administrative Agent and the Lenders entered into that
certain Term Loan Credit Agreement, dated as of April 27, 2018 (as amended,
supplemented, restated or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), pursuant to which, among other things, the
Lenders committed to make certain Loans to the Borrower (as each of the
foregoing terms is defined in the Credit Agreement).
B.    Pursuant to Section 13.13 of the Credit Agreement, the Borrower, the
Administrative Agent and each of the Lenders party hereto have agreed to amend
certain provisions of the Credit Agreement upon the terms and subject to the
conditions set forth herein.
C.    Each Lender under the Credit Agreement immediately prior to the Amendment
No. 1 Effective Date (as defined below) (collectively, the “Existing Lenders”
and the Loans in effect on the Amendment No. 1 Effective Date prior to giving
effect to this Amendment, the “Existing Loans”) that executes and delivers a
counterpart to this Amendment as a “Consenting Lender” (each, a “Consenting
Lender”) thereby agrees to the terms and conditions of this Amendment.
NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and other provisions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Amended
Credit Agreement (as defined below).
Section 2.    Amendments to the Credit Agreement. In accordance with
Section 13.13 of the Credit Agreement, as of the Amendment No. 1 Effective Date,
the Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text or stricken
and moved text) and to add the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text or
double-underlined and moved text) as set forth in the pages of the Credit
Agreement attached hereto as Exhibit A (as the Credit Agreement is so amended
and after giving effect to this Amendment, the “Amended Credit Agreement”).
Section 3.    Amendment Transactions. Subject to the terms and conditions set
forth herein, each Consenting Lender severally agrees to continue all of its
Existing Loans as Loans under, and on the terms outlined in, the Amended Credit
Agreement in an aggregate principal amount equal to the aggregate outstanding
principal amount of its Existing Loans.
Section 4.    Binding Effect. This Amendment shall become effective and legally
binding upon the occurrence of the Amendment No. 1 Effective Date and shall bind
the parties to the Credit Agreement, the Amended Credit Agreement and each other
Loan Document and each such party’s successors


    

--------------------------------------------------------------------------------




and assigns, including any Person to whom any Lender assigns any of its
interests, rights and obligations under the Amended Credit Agreement.
Section 5.    Representations and Warranties. The Borrower hereby represents and
warrants for the benefit of the Lenders and the Administrative Agent that:
(a) the Borrower is duly organized, validly existing, and in good standing under
the laws of its jurisdiction of organization and has the corporate and other
organizational authority to enter into this Amendment and to perform all of its
obligations hereunder; (b) this Amendment has been duly authorized, executed,
and delivered by the Borrower and constitutes valid and binding obligations of
the Borrower enforceable against it in accordance with its terms, except as may
be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); (c) this Amendment does not, nor does the
performance or observance by the Borrower of any of the matters herein provided
for, (i) contravene or constitute a default under any provision of law, except
to the extent such contravention or default would not reasonably be expected to
have a Material Adverse Effect, (ii) contravene any judgment, injunction, order
or decree binding upon the Borrower, except to the extent such contravention
would not reasonably be expected to have a Material Adverse Effect,
(iii) contravene any provision of the organizational documents (e.g., charter,
certificate or articles of incorporation, bylaws, certificate or articles of
association, operating agreement, partnership agreement, or other similar
organizational documents) of the Borrower or (iv) contravene or constitute a
default under any indenture or other agreement for Material Indebtedness of the
Borrower, except in each case of this clause (iv) to the extent such
contravention or default would not reasonably be expected to have a Material
Adverse Effect; and (d) the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
Section 6.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon satisfaction (or waiver in accordance with Section 13.13
of the Credit Agreement) of each of the following conditions precedent (the date
of satisfaction of all of the following conditions precedent, the “Amendment
No. 1 Effective Date”):
i.the Administrative Agent shall have received counterpart signature pages of
this Amendment duly executed by each of the following: (i) the Borrower, (ii)
Lenders and (iii) the Administrative Agent.
ii.the Borrower shall have paid (i) all expenses (including, without limitation,
all fees and expenses of counsel) of the Administrative Agent and Bank of
America, N.A., in each case incurred in connection with this Amendment that are
required to be paid pursuant to the terms of the Credit Agreement and the
Amendment, as applicable for which an invoice has been submitted to the Borrower
and (ii) all fees set forth in that certain fee letter dated as of October 24,
2019;
iii.each of the representations and warranties set forth herein and in the
Amended Credit Agreement shall be true and correct in all material respects as
of the date hereof, except to the extent the same expressly relate to an earlier
date, in which case the same shall be true and correct in all material respects
as of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects;
iv.no Default or Event of Default shall have occurred and be continuing or would
occur as a result of the execution and delivery hereof by the Borrower;


2
    
    

--------------------------------------------------------------------------------




v.the Administrative Agent shall have received a copy of the certificate of an
appropriate officer of the Borrower, certifying to the Administrative Agent on
behalf of the Borrower that each of the conditions set forth in clauses (c) and
(d) above have been satisfied as of the date hereof;
vi.the Administrative Agent shall have received copies of the Borrower’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or individual holding a comparable position);
vii.the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of the Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s behalf, all certified in each instance by its Secretary or Assistant
Secretary or other appropriate officer;
viii.the Administrative Agent shall have received copies of the certificates of
good standing (or equivalent instrument) for the Borrower (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of state (or
equivalent) of the jurisdiction of its incorporation or organization; and
ix.To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall have delivered, at least
three (3) Business Days prior to the Amendment No. 1 Effective Date, to each
Lender that so requests at least ten (10) Business Days prior to the Amendment
No. 1 Effective Date, a Beneficial Ownership Certification in relation to the
Borrower.
Section 7.    Effect of this Amendment; Reaffirmation.
(a)    Except as expressly set forth herein (including, for the avoidance of
doubt, as expressly set forth in the Amended Credit Agreement attached hereto as
Exhibit A), this Amendment (i) shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Borrower or any other party under the
Credit Agreement or any other Loan Document and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.
(b)    Nothing herein shall be deemed to entitle the Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document in similar or different circumstances.
Section 8.    Miscellaneous.
(a)    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or electronic mail shall be
as effective as delivery of an original executed counterpart to this Amendment.


3
    
    

--------------------------------------------------------------------------------




(b)    Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
(c)    Entire Agreement. This Amendment, together with the Amended Credit
Agreement and the other Loan Documents, embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.
(d)    References. This Amendment is hereby deemed to be a Loan Document for all
purposes. As of the Amendment No. 1 Effective Date, (i) any reference to the
Credit Agreement contained in any notice, request, certificate, or other
document executed concurrently with or after the Amendment No. 1 Effective Date
shall be deemed to be a reference to the Amended Credit Agreement and include
this Amendment unless the context shall otherwise require, (ii) any reference to
the Credit Agreement set forth in the Credit Agreement, the Amended Credit
Agreement or any other Loan Document shall be deemed to be a reference to the
Amended Credit Agreement as further amended, modified, restated, supplemented or
extended from time to time and (iii) each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall be deemed to be a reference to the Amended Credit Agreement.
(e)    Governing Law; Waiver of Jury Trial. THE GOVERNING LAW PROVISIONS SET
FORTH IN SECTION 13.18 OF THE AMENDED CREDIT AGREEMENT AND THE SUBMISSION TO
JURISDICTION AND WAIVER OF JURY TRIAL PROVISIONS SET FORTH IN SECTION 13.24 OF
THE AMENDED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS
MUTANDIS.
[Signature Pages Follow]




4
    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:
THE J. M. SMUCKER COMPANY
By: /s/ Sonal P. Robinson    
Name: Sonal P. Robinson
Title: Vice President and Treasurer










[SIGNATURE PAGE TO AMENDMENT NO. 1]


    
    



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Angela Larkin    
Name: Angela Larkin
Title: Vice President


BANK OF AMERICA, N.A.,
as a Consenting Lender


By: /s/ J. Casey Cosgrove    
Name: J. Casey Cosgrove
Title: Director




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






BANK OF MONTREAL,
as a Consenting Lender


By: /s/ Chad Beltz        
Name: Chad Beltz
Title: Vice President




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Consenting Lender


By: /s/ Eric B. Bergeson        
Name: Eric B. Bergeson
Title: Authorized Officer
 




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Consenting Lender


By: /s/ Lisa B. Lisi        
Name: Lisa B. Lisi
Title: Senior Vice President




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------




 
FIFTH THIRD BANK,
as a Consenting Lender


By: /s/ Michael L. Laurie        
Name: Michael L. Laurie
Title: Managing Director




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Consenting Lender


By: /s/ James Travagline        
Name: James Travagline
Title: Managing Director




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Consenting Lender


By: /s/ Michael P. Dickman        
Name: Michael P. Dickman
Title: Senior Vice President




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






AGFIRST FARM CREDIT BANK,
as a Consenting Lender


By: /s/ Steven J. O’Shea        
Name: Steven J. O’Shea
Title: Vice President, Capital Markets Officer




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






BANK OF CHINA, NEW YORK BRANCH,
as a Consenting Lender


By: /s/ Raymond Qiao        
Name: Raymond Qiao
Title: Executive Vice President




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






COBANK, ACB,
as a Consenting Lender


By: /s/ Robert Prickett        
Name: Robert Prickett
Title: Vice President




[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






FARM CREDIT BANK OF TEXAS,
as a Consenting Lender


By: /s/ Luis M. H. Requejo        
Name: Luis M. H. Requejo
Title: Director Capital Markets










[SIGNATURE PAGE TO AMENDMENT NO. 1]
    
    

--------------------------------------------------------------------------------






EXHIBIT A




[Attached]






    



--------------------------------------------------------------------------------


EXECUTION VERSION
EXECUTION VERSION
Conformed for the Amendment No. 1 dated November 14, 2019







--------------------------------------------------------------------------------

Published Deal CUSIP Number: 46622PAJ1
Published Term Loan CUSIP Number: 46622PAK1
TERM LOAN CREDIT AGREEMENT
DATED AS OF APRIL 27, 2018
AMONG
THE J. M. SMUCKER COMPANY,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
AND
BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
BANK OF MONTREAL AND
PNC BANK, NATIONAL ASSOCIATION
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS


JPMORGAN CHASE BANK, N.A.,
BANK OF MONTREAL AND
PNC BANK, NATIONAL ASSOCIATION,
AS JOINT SYNDICATION AGENTS,
AND
FIFTH THIRD BANK AND WELLS FARGO BANK, NATIONAL ASSOCATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-DOCUMENTATION AGENTS




    



--------------------------------------------------------------------------------





TABLE OF CONTENTS
SECTION                    HEADING                    PAGE
SECTION 1.        THE CREDIT FACILITY.                         51
Section 1.1.
Loans                                     51

Section 1.2.    [Reserved].                                 51
Section 1.3.    [Reserved].                                 62
Section 1.4.    Applicable Interest Rates                             62
Section 1.5.    Minimum Borrowing Amounts; Maximum LIBOR Loans         84
Section 1.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates 84
Section 1.7.    [Reserved].                                106
Section 1.8.    Repayment of Loans                            106
Section 1.9.    Prepayments                                107
Section 1.10.    Default Rate                                117
Section 1.11.    Evidence of Indebtedness                            118
Section 1.12.    Funding Indemnity                            128
Section 1.13.    Commitment Terminations                        139
Section 1.14.    Substitution of Lenders                            139
Section 1.15.    Defaulting Lenders                             1410
SECTION 2.        FEES.                                    1410
Section 2.1.    Fees                                     1410
SECTION 3.          PLACE AND APPLICATION OF PAYMENTS.            1511
Section 3.1.    Place and Application of Payments                    1511
SECTION 4.        [RESERVED].                            1612
SECTION 5.        DEFINITIONS; INTERPRETATION.                1612
Section 5.1.    Definitions                                    1612
Section 5.2.    Interpretation                                3431
Section 5.3.    Change in Accounting Principles                        3432
SECTION 6.        REPRESENTATIONS AND WARRANTIES.            3532
Section 6.1.    Organization and Qualification                        3532
Section 6.2.    [Reserved]                                    3533
Section 6.3.    Authority and Validity of Obligations                    3533
Section 6.4.    Use of Proceeds; Margin Stock                        3633
Section 6.5.    Financial Reports                                3633
Section 6.6.    No Material Adverse Change                        3634
Section 6.7.    Full Disclosure                                3634
Section 6.8.    [Reserved]                                    3734


#92469623v14    



--------------------------------------------------------------------------------




Section 6.9.    Governmental Authority and Licensing                    3734
Section 6.10.    Good Title                                    3734
Section 6.11.    Litigation and Other Controversies                    3735
Section 6.12.    Taxes                                    3735
Section 6.13.    Approvals                                    3735
Section 6.14.    Investment Company                            3835
Section 6.15.    [Reserved]                                    3835
Section 6.16.    Compliance with Laws                            3835
Section 6.17.    OFAC                                    3835
Section 6.18.    FCPA; USA Patriot Act                            3836
SECTION 7.        CONDITIONS PRECEDENT                    3836
Section 7.1.    Conditions to Effectiveness                        3836
Section 7.2.    Conditions to Closing                            4038
Section 7.3.    Availability                                4239
SECTION 8.        COVENANTS.                            4240
Section 8.1.    Maintenance of Business                            4340
Section 8.2.    Maintenance of Properties                        4340
Section 8.3.    Taxes and Assessments                            4340
Section 8.4.    Insurance                                    4340
Section 8.5.    Financial Reports                                4341
Section 8.6.    Inspection                                    4543
Section 8.7.    Debt                                    4643
Section 8.8.    Liens                                    4744
Section 8.9.    [Reserved].                                4846
Section 8.10.    Mergers, Consolidations and Sales                    4846
Section 8.11.    [Reserved]                                    4947
Section 8.12.    [Reserved]                                    4947
Section 8.13.    Compliance with Laws                            4947
Section 8.14.    Compliance with Sanctions and the FCPA                4947
Section 8.15.    [Reserved].                                5048
Section 8.16.    [Reserved]                                    5048
Section 8.17.    [Reserved]                                    5048
Section 8.18.    Use of Proceeds                                5048
Section 8.19.    [Reserved]                                    5048
Section 8.20.    Financial Covenants                            5048
SECTION 9.        EVENTS OF DEFAULT AND REMEDIES.                5148
Section 9.1.    Events of Default                                5148
Section 9.2.    Non‑Bankruptcy Defaults                        5350
Section 9.3.    Bankruptcy Defaults                            5350




#92469623v14    



--------------------------------------------------------------------------------




SECTION 10.        CHANGE IN CIRCUMSTANCES.                    5351
Section 10.1.    Change of Law                                5351
Section 10.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy
of, LIBOR                                5351
Section 10.3.    Proposed LIBOR Amendment                        5452
Section 10.4.    Increased Cost and Reduced Return                    5553
Section 10.5.    Lending Offices                                5755
Section 10.6.    Discretion of Lender as to Manner of
Funding                5755
SECTION 11.        THE ADMINISTRATIVE AGENT.                    5756
Section 11.1.    Appointment and Authorization of Administrative
Agent        5756
Section 11.2.    Administrative Agent and its Affiliates                    5856
Section 11.3.    Action by Administrative Agent                        5856
Section 11.4.    Consultation with Experts                            5857
Section 11.5.    Liability of Administrative Agent; Credit
Decision            5957
Section 11.6.    Indemnity                                    5958
Section 11.7.    Resignation of Administrative Agent and Successor
Administrative
Agent                                    6058
Section 11.8.    [Reserved].                                6058
Section 11.9.    Designation of Additional Agents                        6059
Section 11.10.    [Reserved]                                    6159
Section 11.11.    Administrative Agent May File Proofs of
Claim                6159
Section 11.12.    Lender ERISA Representations.                        6159
SECTION 12.        [RESERVED].                            6361
SECTION 13.        MISCELLANEOUS.                            6361
Section 13.1.    Taxes                                    6361
Section 13.2.    No Waiver, Cumulative Remedies                    6865
Section 13.3.    Non‑Business Days                            6966
Section 13.4.    [Reserved].                                6966
Section 13.5.    Survival of Representations                        6966
Section 13.6.    Survival of Indemnities                            6966
Section 13.7.    Sharing of Set‑Off                            6966
Section 13.8.    Notices                                    6967
Section 13.9.    Counterparts; Electronic Execution                    7168
Section 13.10.    Successors and Assigns                            7269
Section 13.11.    Participants                                7269
Section 13.12.    Assignments                                7270
Section 13.13.    Amendments                                7472
Section 13.14.    Headings                                    7572
Section 13.15.    Costs and Expenses; Indemnification                    7572
Section 13.16.    Set-Off                                    7674
Section 13.17.    Entire Agreement                                7774


#92469623v14    



--------------------------------------------------------------------------------




Section 13.18.    Governing Law                                7774
Section 13.19.    Severability of Provisions                            7774
Section 13.20.    Excess Interest                                7775
Section 13.21.    Construction                                7875
Section 13.22.    Lender’s Obligations Several                        7875
Section 13.23.    [Reserved].                                7875
Section 13.24.    Submission to Jurisdiction; Waiver of Jury
Trial                7875
Section 13.25.    USA Patriot Act; Beneficial Ownership Regulation;
Proceeds of Crime (Money Laundering)                    7976
Section 13.26.    Confidentiality                                7976
Section 13.27.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.                                8077
Section 13.28.    No Fiduciary Duty                            8078
Section 13.29.    Acknowledgement Regarding Any Supported QFCs             78


Signature Page                                        S‑1


Exhibit A    -    [Reserved]
Exhibit B    -    Notice of Borrowing
Exhibit C    -    Notice of Continuation/Conversion
Exhibit D    -    Note
Exhibit E    -    Compliance Certificate
Exhibit F    -    [Reserved]
Exhibit G    -    Assignment and Acceptance
Exhibit H    -    Solvency Certificate
Exhibit I-1    -    Form of U.S. Tax Compliance Certificate (Foreign Lenders
That Are Not Partnerships)
Exhibit I-2    -    Form of U.S. Tax Compliance Certificate (Foreign
Participants That             Are Not Partnerships)
Exhibit I-3    -    Form of U.S. Tax Compliance Certificate (Foreign
Participants That             Are Partnerships)
Exhibit I-4    -    Form of U.S. Tax Compliance Certificate (Foreign Lenders
That             Are Partnerships)
Schedule 1    -    Commitments
Schedule 8.7    -    Existing Indebtedness and Guaranties




#92469623v14    



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
This Term Loan Credit Agreement is entered into as of April 27, 2018, by and
among The J. M. Smucker Company, an Ohio corporation (the “Borrower”), the
several financial institutions from time to time party to this Agreement, as
Lenders, and Bank of America, N.A., as Administrative Agent as provided herein.
All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.
PRELIMINARY STATEMENT
Pursuant to the Jefferson Acquisition Agreement, the Borrower has agreed to
acquire Ainsworth Pet Nutrition Parent, LLC (the “Jefferson Acquired Business”)
and certain of its subsidiaries from CP APN, L.P., CP APN, Inc. and certain
other unitholders of the Jefferson Acquired Business, for the aggregate cash
consideration set forth in the Jefferson Acquisition Agreement (the “Jefferson
Acquisition Consideration”).
In connection with the transactions contemplated by the Jefferson Acquisition
Agreement, the Borrower intends to (a) issue commercial paper under the
Borrower’s commercial paper program and/or enter into the Bridge Facility, (b)
enter into an amendment to the Borrower’s Revolving Credit Agreement, dated as
of September 1, 2017, (c) obtain the Term Facility on the terms and conditions
set forth herein, (d) pay fees and expenses incurred in connection with the
transactions undertaken to consummate the Jefferson Acquisition and (e) repay,
redeem, defease, discharge, constructively discharge or refinance certain Debt
of the Jefferson Acquired Business and/or its subsidiaries.
The Lenders are willing to provide the Term Facility on the terms and subject to
the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.
THE CREDIT FACILITY.

Section 1.1.    Loans. Subject to the terms and conditions hereof, each Lender,
by its acceptance hereof, severally agrees to make a loan (each a “Loan” and
collectively for all the Lenders, the “Loans”) in U.S. Dollars to the Borrower
in an aggregate principal amount up to the amount of such Lender’s Commitment,
subject to any reductions thereof pursuant to the terms hereof, in a single
drawing on the Closing Date. The Borrowing of Loans shall be made ratably


1
    
#92469623v14 1    

--------------------------------------------------------------------------------





from each of the Lenders in proportion to their respective Applicable
Percentage. As provided in Section 1.6(a) hereof, the Borrower may elect that
each Borrowing of Loans be either Base Rate Loans or LIBOR Loans. Loans borrowed
under this Section 1.1 and repaid or prepaid may not be reborrowed.
Section 1.2.    [Reserved].
Section 1.3.    [Reserved].
Section 1.4.    Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall be denominated in U.S. Dollars and
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, or created by conversion from a LIBOR Loan
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Base Rate Margin plus the Base Rate from time to
time in effect, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise); provided that interest shall
not accrue on any Loan (or portion thereof) for the day such Loan (or portion
thereof) is paid as provided in Section 3.1.
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest publicly announced by the Administrative Agent from
time to time as its “prime rate”, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime rate to be effective as
of opening of business on the date specified in the public announcement of the
relevant change in said prime rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate, and the “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate), (b) the sum of (i) the rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System on such day, as
publishedcalculated by the Federal Reserve Bank of New York on the Business Day
next succeeding such day based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate (the “Federal Funds Rate”); provided
that (A) if such day is not a Business Day, such rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (B) if no such rate is so published on
such next succeeding Business Day, such rate for such day shall be the average
rate (rounded upward, if necessary, to the nearest 1/100 of 1%) charged to Bank
of


2
    
#92469623v14 2    

--------------------------------------------------------------------------------





America on such day on such transactions as determined by the Administrative
Agent, acting reasonably,if the Federal Funds Rate as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus
1.00%; provided that if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. As used herein, the term “LIBOR
Quoted Rate” means, for any day, the rate per annum equal to the quotient of (x)
the LIBOR Index Rate for a one-month Interest Period on such day (or, if such
day is not a Business Day, on the immediately preceding Business Day) divided by
(y) one (1) minus the Eurocurrency Reserve Percentage.
(b)    LIBOR Loans. Each LIBOR Loan made or maintained by a Lender shall be
denominated in U.S. Dollars and shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable LIBOR Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise), provided that interest shall
not accrue on any Loan (or portion thereof) for the day such Loan (or portion)
is paid as provided in Section 3.1.
“Adjusted LIBOR” means, for any Borrowing of LIBOR Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR =
LIBOR
 
1 - Eurocurrency Reserve Percentage

“Eurocurrency Reserve Percentage” means the maximum reserve percentage,
expressed as a decimal, at which reserves (including, without limitation, any
emergency, marginal, special, and supplemental reserves) are imposed by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or any
successor thereto), subject to any amendments of such reserve requirement by
such Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the relevant Loans shall be deemed to
be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The
Eurocurrency Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage. As of the Closing
Date, the Eurocurrency Reserve Percentage is zero.


3
    
#92469623v14 3    

--------------------------------------------------------------------------------





“LIBOR” means, for an Interest Period for a Borrowing of LIBOR Loans, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits in U.S. Dollars in immediately available funds are offered
to the Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by the Administrative
Agent, acting reasonably, for delivery on the first day of and for a period
equal to such Interest Period and in an amount equal or comparable to the
principal amount of the LIBOR Loan scheduled to be made as part of such
Borrowing; provided that if the LIBOR shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.


“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the LIBOR Screen
Rate for deposits in U.S. Dollars for a period equal to such Interest Period as
of 11:00 a.m. (London, England time) on the day two (2) Business Days before the
commencement of such Interest Period.


“LIBOR Screen Rate” means the London Interbank Offered Rate (“LIBO Rate”)
quoteas administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period) as published on the applicable Bloomberg
screen page designated by the Administrative Agent designates to determine the
LIBO Rate (or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time in its
reasonable discretion).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion ofas agreed between the Administrative
Agent and the Borrower, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultationagrees with
the Borrower).


4
    
#92469623v14 4    

--------------------------------------------------------------------------------





(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder based on the foregoing and its
determination thereof shall be conclusive and binding except in the case of
manifest error.
(d)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.
Section 1.5.    Minimum Borrowing Amounts; Maximum LIBOR Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $1,000,000. Each Borrowing of
LIBOR Loans advanced, continued or converted shall be in an amount equal to
$5,000,000 or such greater amount which is an integral multiple of $1,000,000.
Without the Administrative Agent’s consent, there shall not be more than ten
(10) Borrowings of LIBOR Loans outstanding hereunder.
Section 1.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. To request the Borrowing on the
Closing Date, the Borrower shall give notice to the Administrative Agent by no
later than: (i) 11:00 a.m. (New York City time) at least three (3) Business Days
before the date on which the Borrower requests the Lenders to advance a
Borrowing of LIBOR Loans or (ii) 9:00 a.m. (New York City time) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice. Thereafter, subject to the terms and conditions
hereof, the Borrower may from time to time elect to change or continue the type
of interest rate borne by each Borrowing obtained by it hereunder or, subject to
the minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a ratable portion thereof, as follows: (i) if the Borrowing
is of LIBOR Loans, on the last day of the Interest Period applicable thereto,
the Borrower may continue part or all of the Borrowing as LIBOR Loans or convert
part or all of the Borrowing into Base Rate Loans, and (ii) if the Borrowing is
of Base Rate Loans, on any Business Day, the Borrower may convert all or part of
the Borrowing into LIBOR Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of the Borrowing to the Administrative
Agent by telephone, telecopy, or other telecommunication device acceptable to
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
acting reasonably) (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/


5
    
#92469623v14 5    

--------------------------------------------------------------------------------





Conversion), as applicable, or in such other form acceptable to the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent, acting
reasonably), appropriately completed and signed by an Authorized Representative
of the Borrower. Notice of the continuation of the Borrowing of LIBOR Loans for
an additional Interest Period or of the conversion of part or all of a Borrowing
of Base Rate Loans into LIBOR Loans must be given by no later than 11:00 a.m.
(New York City time) at least three (3) Business Days before the date of the
requested continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of the Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of LIBOR Loans, the Interest
Period applicable thereto. Upon written notice to the Borrower by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to the Borrower or
any Principal Payment Default, without notice), no Borrowing of LIBOR Loans
shall be advanced, created by conversion or continued if any Event of Default
then exists. The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy, or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in good faith reliance
thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make LIBOR Loans, the Administrative Agent shall
give notice to the Borrower and each Lender by like means of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of LIBOR Loans before the last day
of its then current Interest Period within the period required by Section 1.6(a)
and such Borrowing is not prepaid in accordance with Section 1.9(a), such
Borrowing shall automatically be converted into a Borrowing of Base Rate Loans.
(d)    Disbursement of Loans. Not later than 11:00 a.m. (New York City time) on
the date of the requested Borrowing, subject to Section 7 hereof, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Charlotte, North Carolina (or at such other location as the Administrative Agent
shall designate). The Administrative Agent shall make the proceeds of the
Borrowing


6
    
#92469623v14 6    

--------------------------------------------------------------------------------





available to the Borrower at the Administrative Agent’s principal office in
Charlotte, North Carolina (or at such other location as the Administrative Agent
shall designate), by depositing or wire transferring such proceeds to the credit
of the Borrower’s Designated Disbursement Account or as the Borrower may
otherwise designate to the Administrative Agent.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans requested on a same day basis, by
12:00 p.m. (New York City time) on) the date on which such Lender is scheduled
to make payment to the Administrative Agent of the proceeds of a Loan (which
notice shall be effective upon receipt) that such Lender does not intend to make
such payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on (but excluding) the date such Lender
pays such amount to the Administrative Agent at a rate per annum equal to:
(i) from the date the related advance was made by the Administrative Agent to
the date two (2) Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Lender to the date such
payment is made by such Lender, the Base Rate in effect for each such day. If
such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
(f)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 1.6, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Closing Date set forth in Section 7.2 hereof are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
Section 1.7.    [Reserved].


7
    
#92469623v14 7    

--------------------------------------------------------------------------------





Section 1.8.    Repayment of Loans. The Borrower shall repay to the
Administrative Agent, for the account of the Lenders, the unpaid principal
amount of the Loans on the Maturity Date. The Borrower will pay the principal
amount of each Loan made to the Borrower and the accrued interest on each such
Loan in U.S. Dollars.
Section 1.9.    Prepayments. The Borrower may prepay in whole or in part without
premium or penalty (but, if in part, then: (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $1,000,000 or such greater amount which is an
integral multiple of $1,000,000, (ii) if such Borrowing is of LIBOR Loans, in an
amount not less than $5,000,000 or such greater amount which is an integral
multiple of $1,000,000, and (iii) in each case, in an amount such that the
minimum amount required for a Borrowing pursuant to Section 1.5 hereof remains
outstanding) any Borrowing of LIBOR Loans on the last day of the Interest Period
therefor and at any other time upon three (3) Business Days prior notice by the
Borrower to the Administrative Agent, and in the case of a Borrowing of Base
Rate Loans, notice delivered by the Borrower to the Administrative Agent no
later than 11:00 a.m. (New York City time) on the date of prepayment (or, in
each case, such shorter period of time then agreed to by the Administrative
Agent), each such notice to specify the prepayment date, the Borrowing or
Borrowings to be prepaid and the principal amount of each Borrowing or portion
thereof to be prepaid; provided, that a notice of prepayment delivered by the
Borrower may state that the prepayment contemplated thereby is subject to the
effectiveness or funding of other credit facilities, the completion of any debt
or equity offering or the completion of any other corporate transaction or event
that will provide the proceeds for such prepayment or otherwise result in such
prepayment being required hereunder. Each prepayment shall be made by the
payment of the principal amount to be prepaid and accrued interest and fees
thereon to the date fixed for prepayment plus, in the case of any LIBOR Loans,
any amounts due the Lenders under Section 1.12 hereof. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and shall be applied to the scheduled payments of principal pursuant
to Section 1.8 in the direct order of maturity.
Section 1.10.    Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, the Borrower shall pay,
after written notice from the Administrative Agent sent at the direction of the
Required Lenders (provided no such notice or Required Lender direction to send
such notice shall be required in the case of an Event of Default under Section
9.1(j) or (k) or a Principal Payment Default (as defined below)), interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all Loans and other amounts owed by it under the
Loan Documents, from the date of such written notice (or, in the case of an
Event of Default under Section 9.1(j) or (k) or a Principal Payment Default, the
date of such Event of Default) at a rate per annum equal to (the “Default
Rate”):


8
    
#92469623v14 8    

--------------------------------------------------------------------------------





(a)    for any Base Rate Loan bearing interest based on the Base Rate, the sum
of 2.0% plus the Applicable Base Rate Margin plus the Base Rate from time to
time in effect; and
(b)    for any LIBOR Loan, (x) the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and (y) thereafter, the sum of 2.0% plus the Applicable LIBOR
Margin plus Adjusted LIBOR for the applicable Interest Period.
If any principal amount of any Loan is not paid when due (a “Principal Payment
Default”) such principal amount shall bear interest at the rates specified in
subsections (a) and (b) above until paid in full. While any Event of Default
exists, interest as adjusted under this Section 1.10 shall be paid on demand of
the Administrative Agent at the request or with the consent of the Required
Lenders.
Section 1.11.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made to the
Borrower by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (1) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (2) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (3) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
(d)    Any Lender may request that its Loans to the Borrower be evidenced by a
promissory note of the Borrower in the form of Exhibit D (referred to herein as
a “Note” and collectively as the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender or its
registered assigns. Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to


9
    
#92469623v14 9    

--------------------------------------------------------------------------------





Section 13.12) be represented by one or more Notes of the Borrower payable to
the order of the payee named therein or any assignee pursuant to Section 13.12,
except to the extent that any such Lender or assignee subsequently returns any
such Note to the Borrower for cancellation and requests that such Loans once
again be evidenced as described in subsections (a) and (b) above.
Section 1.12.    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any LIBOR Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:
(a)    any payment, prepayment or conversion of a LIBOR Loan on a date other
than the last day of its Interest Period (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise, but excluding any prepayment
or conversion required pursuant to Section 10.1 hereof),
(b)    any failure (other than due to a Lender failing to fund or convert a
properly requested Loan when the Borrower has met the conditions of Section 7
herein) by the Borrower to borrow or continue a LIBOR Loan, or to convert a Base
Rate Loan into a LIBOR Loan on the date specified in a notice given pursuant to
Section 1.6(a) hereof (including any notice that is subsequently revoked), or
(c)    any failure by the Borrower to make any payment of principal on any LIBOR
Loan when due (whether by acceleration or otherwise, including when specified in
a notice given pursuant to Section 1.9 hereof) then, upon the demand of such
Lender, the Borrower shall pay to such Lender such amount as will reimburse such
Lender for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail and the amounts shown on such certificate shall
be conclusive if reasonably deemed prime facie correct.
Section 1.13.    Commitment Terminations. (a) Optional Credit Terminations. The
Borrower shall have the right at any time and from time to time, upon written
notice to the Administrative Agent no later than 12:00 p.m. (New York City time)
at least three (3) Business Days before the date of the requested termination,
to terminate the Commitments without premium or penalty and in whole or in part,
any partial termination to be (i) in an amount not less than $10,000,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Applicable Percentages. The Administrative Agent shall give prompt notice to
each Lender of any such termination of the Commitments.


10
    
#92469623v14 10    

--------------------------------------------------------------------------------





(b)    Mandatory Commitment Terminations. Any then outstanding Commitments shall
automatically terminate on the Jefferson Termination Date. The Borrower shall
deliver prompt written notice to the Administrative Agent of such termination.
(c)    Any Commitments terminated pursuant to this Section 1.13 may not be
reinstated.
Section 1.14.    Substitution of Lenders. In the event (a) any Lender becomes
entitled to compensation under Section 10.4 or 13.1 hereof and such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 10.5 or Section 13.1 that eliminates its current entitlement to
compensation under Section 10.4 or 13.1, as applicable, (b) the Borrower
receives notice from any Lender of any illegality pursuant to Section 10.1
hereof, (c) any Lender is then a Defaulting Lender or such Lender is a
Subsidiary or Affiliate of a Person who has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator or
like Person has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 13.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at the
Borrower’s expense, any such Affected Lender to assign, at par (plus any accrued
and unpaid fees and interest), without recourse, all of its interest, rights,
and obligations hereunder (including all of its Commitments and the Loans and
other amounts at any time owing to it hereunder and the other Loan Documents) to
an Eligible Assignee specified by the Borrower; provided that (i) such
assignment is not prohibited by any law, rule or regulation or order of any
court or other Governmental Authority applicable to such Affected Lender, (ii)
the Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.12 hereof as if the Loans owing
to it were prepaid rather than assigned and any amounts due such Lender under
Sections 10.4 and 13.1 hereof) other than such principal and accrued and unpaid
fees and interest owing to it hereunder, (iii) in the case of any such
assignment resulting from an entitlement to compensation under Section 10.4 or
13.1 hereof, the Eligible Assignee will be entitled to less compensation under
such Section 10.4 or 13.1 than the Affected Lender, and (iv) the assignment is
entered into in accordance with, and subject to the consents required by,
Section 13.12 hereof (provided that any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrower).
Section 1.15.    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then:
(a)    during any Defaulting Lender Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters


11
    
#92469623v14 11    

--------------------------------------------------------------------------------





(including the granting of any consents or waivers) with respect to any of the
Loan Documents and such Defaulting Lender’s Commitments shall be excluded for
purposes of determining “Required Lenders” (provided that the foregoing shall
not permit an increase or extension in such Lender’s Commitments or an extension
of the maturity date or postponement of the date for any scheduled payment of
any principal of such Lender’s Loans or other Obligations without such Lender’s
consent); and
(b)     such Defaulting Lender’s Commitments and outstanding Loans shall be
excluded for purposes of calculating any fee payable to Lenders pursuant to
Section 2.1 in respect of any day during any Defaulting Lender Period with
respect to such Defaulting Lender and such Defaulting Lender shall not be
entitled to receive any fee pursuant to Section 2.1 with respect to such
Defaulting Lender’s Commitment in respect of any Defaulting Lender Period with
respect to such Defaulting Lender. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 1.15, performance by the Borrower of its obligations hereunder and
under the other Loan Documents shall not be excused or otherwise modified as a
result of the operation of this Section 1.15. The rights and remedies against a
Defaulting Lender under this Section 1.15 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender.
SECTION 2.
FEES.

Section 2.1.    Fees. (a) Undrawn Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Applicable Percentage, an undrawn commitment fee at the rate per annum
equal to the Applicable Marginapplicable rate shown opposite Rating’s below on
the actual daily Commitments of such Lender then outstanding. Such fee shall
accrue from and including the later of (i) the date that is 90 days following
the date of the Bridge Commitment Letter and (ii) the Effective Date, to but
excluding the earlier of (x) termination or expiration of the Commitments and
(y) the Closing Date (such earlier date, the “Fee Payment Date”). Such fee shall
be due and payable on the Fee Payment Date and shall be calculated based on the
number of days (if any) elapsed in a 360-day year.


12
    
#92469623v14 12    

--------------------------------------------------------------------------------





Ratings (S&P/Moody’s)
APPLICABLE RATE FOR  UNDRAWN COMMITMENT FEE SHALL BE:
Greater than or equal to A-/A3
0.09%
BBB+/Baa1
0.11%
BBB/Baa2
0.125%
BBB-/Baa3
0.175%
Less than BBB-/Baa3
0.225%



(b)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the Term Facility Administration Fee (as
defined in the Fee Letter) on the Closing Date, and annually in advance on each
anniversary of the Closing Date, so long as the Term Facility is in effect, or
as may be otherwise agreed between the Borrower and the Administrative Agent.
SECTION 3.
PLACE AND APPLICATION OF PAYMENTS.

Section 3.1.    Place and Application of Payments. All payments of principal of
and interest on the Loans, and of all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 11:00 a.m. (New York City time) on
the due date thereof at the office of the Administrative Agent in Charlotte,
North Carolina (or such other location as the Administrative Agent may designate
to the Borrower), for the benefit of the Lender(s) entitled thereto. Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day. All such payments shall be made
in U.S. Dollars in immediately available funds at the place of payment, in each
case without set‑off or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of any
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement. If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment and such scheduled payment is not so
made, each Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is


13
    
#92469623v14 13    

--------------------------------------------------------------------------------





due hereunder, the Federal Funds Rate for each such day, and (ii) from the date
two (2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate for each such day.
Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations by the Administrative Agent
or any of the Lenders after acceleration or the final maturity of the
Obligations shall be remitted to the Administrative Agent and distributed as
follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, in protecting, preserving or enforcing rights under
the Loan Documents, and in any event including all costs and expenses of a
character which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);
(b)    second, to the payment of any outstanding interest and fees due from the
Borrower under the Loan Documents to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;
(d)    fourth, to the payment of all other unpaid Obligations to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and
(e)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.
SECTION 4.
[RESERVED].

SECTION 5.
DEFINITIONS; INTERPRETATION.

Section 5.1.    Definitions. The following terms when used herein shall have the
following meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the


14
    
#92469623v14 14    

--------------------------------------------------------------------------------





capital stock, partnership interests, membership interests or equity of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Borrower or the Subsidiary (or a Person that becomes a
Subsidiary as a result of such transaction) is the surviving entity.
“Acquisition Indebtedness” means any indebtedness of the Borrower or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions (including for the
purpose of refinancing or replacing all or a portion of any pre-existing
indebtedness of the Borrower, any of its subsidiaries or the person(s) or assets
to be acquired); provided that (a) the release of the proceeds thereof to the
Borrower and its Subsidiaries is contingent upon the consummation of such
Material Acquisition and, pending such release, such proceeds are held in escrow
(and, if the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such acquisition is terminated
prior to the consummation of such Material Acquisition or if such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such indebtedness, such proceeds shall be promptly
applied to satisfy and discharge all obligations of the Borrower and its
Subsidiaries in respect of such indebtedness) or (b) such indebtedness contains
a “special mandatory redemption” provision (or other similar provision) or
otherwise permits such indebtedness to be redeemed or prepaid if such Material
Acquisition is not consummated by the date specified in the definitive
documentation relating to such indebtedness (and if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Material Acquisition is terminated in accordance with its
terms prior to the consummation of such Material Acquisition or such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such indebtedness, such indebtedness is so redeemed or
prepaid within 90 days of such termination or such specified date, as the case
may be).
“Adjusted LIBOR” is defined in Section 1.4(b) hereof.
“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” is defined in Section 1.14 hereof.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another


15
    
#92469623v14 15    

--------------------------------------------------------------------------------





Person for purposes of this definition if such Person possesses, directly or
indirectly, the power to direct, or cause the direction of, the management and
policies of the other Person, whether through the ownership of voting
securities, common directors, trustees or officers, by contract or otherwise.
“Agent Parties” is defined in Section 13.8 hereof.
“Agreement” means this Term Loan Credit Agreement, as the same may be amended,
modified, amended and restated or supplemented from time to time pursuant to the
terms hereof.
“Amendment No. 1 Effective Date” means November 14, 2019.
“Applicable Base Rate Margin” means the greater of (i) 0% and (ii) the
Applicable LIBOR Margin minus 1.0%.
“Applicable LIBOR Margin” means, with respect to LIBOR Loans, until the first
Pricing Date, the rates per annum shown opposite Level IIII below, and
thereafter from one Pricing Date to the next, the rates per annum determined in
accordance with the following schedule:
Level
Ratings (S&P/Moody’s)
Applicable libor margin Shall Be:
I
Greater than or equal to A-BBB/A3Baa2
0.8750.80%
II
BBB+/Baa1
1.00%
III
BBB/Baa2
1.125%
IVII
BBB-/Baa3
1.251.125%
VIII
Less than BBB-/Baa3
1.501.250%

For purposes hereof, (a) the term “Rating” means the rating assigned by S&P or
Moody’s to the Borrower’s long-term unsecured senior Debt, without third-party
credit enhancement, (b) the term “Pricing Date” means any date after the
Amendment No. 1 Effective Date on which any Rating is changed, withdrawn,
suspended or otherwise unavailable for any reason, and (c) the term “Level”
means the roman numeral set forth in the left-most column of the table above
that corresponds to the Rating and rates per annum in the adjoining columns
(with Level I being the highest and Level VIII being the lowest). The Applicable
LIBOR Margin shall be established based on the Ratings in effect from time to
time and the Applicable LIBOR Margin established on a Pricing Date shall remain
in effect until the next Pricing Date; provided, however that (i) if both S&P
and Moody’s establish a Rating and the Ratings are in adjoining Levels, the
Rating in the higher Level will apply, (ii) if both S&P and Moody’s establish a
Rating and the Ratings differ by more than one Level, the Rating that is one
Level higher than the lowest Level will apply, (iii) if there is only one
Rating,


16
    
#92469623v14 16    

--------------------------------------------------------------------------------





the Rating that is one Level lower than such Rating will apply, and (iv) if
there are no Ratings, Level VIII shall apply. Any change in the Applicable LIBOR
Margin resulting from a change, withdrawal, suspension or unavailability of a
Rating shall be and become effective as of and on the date of the announcement
by S&P or Moody’s, as the case may be, of the change, withdrawal, suspension or
unavailability of such Rating. Each determination of the Applicable LIBOR Margin
made by the Administrative Agent in accordance with the foregoing shall be
conclusive and binding on the Borrower and the Lenders absent demonstrable
error.
“Applicable Percentage” means, for each Lender, the percentage (carried out to
the ninth decimal place) of the aggregate Commitments represented by such
Lender’s Commitment or, if the Commitments have been terminated, the percentage
held by such Lender of the aggregate principal amount of all Loans then
outstanding.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.27.1 hereof or on any update of
any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any previously named
Authorized Representative of the Borrower in a written notice to the
Administrative Agent, or, solely for purposes of notices given pursuant to
Section 1, any other officer or employee of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Borrower designated in or pursuant to an agreement
between the Borrower and the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.


17
    
#92469623v14 17    

--------------------------------------------------------------------------------





“Base Rate” is defined in Section 1.4(a) hereof.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.
“Basel III Rules” is defined in Section 10.1 hereof.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrower Materials” is defined in Section 8.5.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of LIBOR Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Applicable Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof.
“Bridge Commitment Letter” means the Commitment Letter in respect of the Bridge
Facility dated as of April 4, 2018, among the Borrower, Bank of America and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Bridge Facility” means that certain 364-day senior unsecured bridge term loan
credit facility made available under the Bridge Commitment Letter.


18
    
#92469623v14 18    

--------------------------------------------------------------------------------





“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City, New York and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a LIBOR Loan, on which banks dealing in U.S. Dollar deposits
in the interbank eurodollar market are not authorized or required to close in
London, England.
“Canadian Pension Plan” means a pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by the
Borrower or one of its Subsidiaries for their employees or former employees, or
that the Borrower or one of its Subsidiaries have any liability or contingent
liability, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Change of Control” means
(a)    the acquisition of ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Effective Date, by any Person or
group (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 (the “1934 Act”), as then
in effect) of shares representing more than fifty percent (50%) of the aggregate
Ordinary Voting Power represented by the issued and outstanding capital stock of
the Borrower; provided that the foregoing restriction shall not apply to
acquisitions of capital stock by the Smucker Family so long as the acquisition
by the Smucker Family of such Voting Power shall not result, directly or
indirectly, in a “going private transaction” within the meaning of the 1934 Act;
(b)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated;
(c)    the sale or transfer of all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole, in a single transaction or a
series of related transactions, to any person (within the meaning of Rule 13d-3
of the Securities Exchange Commission under the 1934 Act, as in effect on the
Effective Date) or related persons constituting a group (within the meaning of
Rule 13d-3 of the Securities Exchange Commission under the 1934


19
    
#92469623v14 19    

--------------------------------------------------------------------------------





Act, as in effect on the Effective Date), in each case, other than to the
Borrower or any of its Subsidiaries; or
(d)    the occurrence of a change in control, or other similar provision, as
defined in any agreement or indenture relating to any issue of Material
Indebtedness of the Borrower, the result of which is to cause such Material
Indebtedness to become due prior to its stated maturity.
For purposes of this definition, “Ordinary Voting Power” means the aggregate
voting power attributable to all shares of Voting Stock of the Borrower for
purposes of electing directors of the Borrower; “Voting Stock” means shares of
capital stock of any class or classes of a Person the holders of which are
ordinarily, in the absence of contingencies, entitled to elect corporate
directors (or Persons performing similar functions); and “Smucker Family” means
Timothy P. Smucker, Richard K. Smucker, Susan Smucker Wagstaff and Marcella
Smucker Clark, and any member of their immediate families, heirs, legatees,
descendants and blood relatives to the fifth degree of consanguinity of such
individual, or any trustees or trusts (or other entity created for estate
planning purposes) established for their benefit or the benefit of the members
of their immediate families and lineal descendants.
“Closing Date” means the date on which each condition described in Section 7.2
shall be satisfied (or waived in accordance with Section 13.13).
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Commitment” and “Commitments” means, as to any Lender, the obligation of such
Lender to make Loans on the Closing Date in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof, as the same may be reduced or modified at any
time or from time to time pursuant to the terms hereof. The Borrower and the
Lenders acknowledge and agree that the aggregate Commitments of the Lenders are
$1,500,000,000 on the date hereof.
“Consolidated Funded Debt” means the aggregate outstanding amount of all Debt of
the Borrower and its Subsidiaries which by its terms matures, or which is
otherwise payable or unpaid, one year or more from, or is directly or indirectly
renewable or extendible at the option of the obligor to a date one year or more
from the date of the creation thereof, after eliminating all offsetting debits
and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the preparation of consolidated financial
statements of the Borrower and its Subsidiaries in accordance with GAAP.


20
    
#92469623v14 20    

--------------------------------------------------------------------------------





“Consolidated Net Worth” means, at any time
(a)    the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the Maturity
Date) of the Borrower and its Subsidiaries, plus (ii) the amount of the paid-in
capital and retained earnings of the Borrower and its Subsidiaries, in each case
as such amounts would be shown on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such time prepared in accordance with GAAP, minus
(b)    to the extent included in clause (a), all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.
“Consolidated Total Capitalization” means the sum of Consolidated Net Worth and
Consolidated Funded Debt.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Debt” means for any Person (without duplication) (a) all obligations of such
Person for money borrowed (including by the issuance of debt securities), (b)
all obligations of such Person for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all obligations of the types described in the foregoing clauses
(a) and (b) of others secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such obligations, and (d) all
Capitalized Lease Obligations of such Person.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Default Rate” is defined in Section 1.10 hereof.


21
    
#92469623v14 21    

--------------------------------------------------------------------------------





“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder on the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, (c) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or generally under
other agreements in which it commits to extend credit, unless such notification
or public statement relates to such Lender’s obligation to fund a Loan hereunder
when a condition precedent to funding has not been satisfied, (d) has failed,
within three (3) Business Days after written request of the Administrative Agent
or the Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent or the Borrower, as applicable, that it will comply with
its funding obligations hereunder, which request was made because of a
reasonable concern by the Administrative Agent or the Borrower that such Lender
may not be able to comply with its funding obligations hereunder; provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (d)
upon receipt of such written confirmation by the Administrative Agent or the
Borrower, as applicable or (e) has, or has a direct or indirect parent that has,
(i) been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding, (ii) a receiver or conservator has been appointed for such Lender or
its direct or indirect parent company, or (iii) become subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and each Lender promptly following such
determination.
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the date upon which both (a) the Administrative Agent and
the Borrower agree (in their sole discretion) that a Defaulting Lender had
adequately remedied all matters that caused such Lender to be a Defaulting
Lender and (b) such Lender shall have purchased at par such of the Loans of the


22
    
#92469623v14 22    

--------------------------------------------------------------------------------





other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
“Designated Disbursement Account” means, with respect to the Borrower, the
account of the Borrower identified to the Administrative Agent in writing prior
to the date hereof or such other account as the Borrower may designate to the
Administrative Agent in writing from time to time.
“Dodd-Frank Act” is defined in Section 10.1 hereof.
“Domestic Subsidiary” means a Subsidiary of the Borrower that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation and amortization expense for such period,
(d) non-cash share based compensation expense, (e) non-cash losses, impairment
and other similar charges (other than those representing a reserve for or an
actual cash item in any future period) for such period, (f) fees and expenses
incurred during such period for Acquisitions, dispositions, investments and debt
or equity issuances (whether or not successful) during such period, and
(g) other extraordinary, unusual, non-recurring or one-time cash expenses,
losses and charges for such period, including restructuring, merger and
integration charges, not to exceed (i) $150,000,000 in any four fiscal quarter
period and (ii) $300,000,000 in the aggregate over the term of this Agreement,
minus (h) all non-cash gains for such period; provided, that EBITDA for any
entity or assets acquired by the Borrower or any Subsidiary pursuant to an
Acquisition during such period shall be included on a pro forma basis for such
period (as determined in good faith by the Borrower, assuming the consummation
of such acquisition and the incurrence or assumption of any Indebtedness for
Borrowed Money of the Borrower or any Subsidiary in connection therewith
incurred as of the first day of such period), and provided further that EBITDA
for any entity, business line or business unit sold by the Borrower or any
Subsidiary shall be deducted on a pro forma basis for such period (assuming the
consummation of such sale or other disposition occurred on the first day of such
period).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


23
    
#92469623v14 23    

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions precedent in Section 7.1
are satisfied (or waived in accordance with Section 13.13).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate (engaged in the
business of making commercial loans) of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent and (ii) unless an Event of Default described in Section
9.1(a), 9.1(j) or 9.1(k) has occurred and is continuing, the Borrower (such
approval not to be unreasonably withheld, conditioned or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“Environmental Law” means any current or future obligation under common law or
any current or future Legal Requirement pertaining to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto and any regulations or rulings promulgated
thereunder, in each case as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414 of the
Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is


24
    
#92469623v14 24    

--------------------------------------------------------------------------------





“insolvent” (within the meaning of Section 4245 of ERISA) or determined to be in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 or ERISA); (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan, or the filing of any
request for or receipt of a minimum funding waiver under Section 412 of the Code
with respect to any Pension Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Reserve Percentage” is defined in Section 1.4(b) hereof.
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
“Excess Interest” is defined in Section 13.20 hereof.
“Excluded Taxes” means, with respect to any Recipient, (i) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits or similar Taxes, in each case, (A) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Loan or
commitment (other than pursuant to an assignment request by the Borrower under
Section 1.14) or (B) such Lender changes its Lending Office, except in each case
to the extent that, pursuant to Section 13.1(a)(ii) or Section 13.1(c), amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 13.1(e) and (iv) any U.S.
federal withholding Taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more


25
    
#92469623v14 25    

--------------------------------------------------------------------------------





onerous to comply with), any current or future regulations or official
interpretations thereof (including any Revenue Ruling, Revenue Procedure, Notice
or similar guidance issued by the IRS thereunder as a precondition to relief or
exemption from Taxes under such provisions) and any agreements entered into
pursuant to Section 1471(b) of the Code.
“FCPA” is defined in Section 6.18 hereof.
“Fee Letter” means that certain Term Facility Fee Letter dated as of April 4
2018, among the Borrower, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.
“Fee Payment Date” is defined in Section 2.1 hereof.
“Federal Funds Rate” is defined in the definition of Base Rate appearing in
Section 1.4(a) hereof.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means to guarantee or otherwise be or become liable as endorser,
guarantor, surety or otherwise for any Debt of any other Person (including the
Borrower or Subsidiary) or


26
    
#92469623v14 26    

--------------------------------------------------------------------------------





otherwise agree to provide funds for payment of the obligations of another in
respect of Debt of such other Person, or to supply funds to or invest in any
Person for the purpose of assuring a creditor in respect of Debt of such Person
against loss.
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all obligations of such Person for money borrowed (including by the issuance
of debt securities), (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business), (c) all obligations of others of
the types described in the foregoing clauses (a) and (b) or the following
clauses (d) and (e) secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such indebtedness, (d) all
Capitalized Lease Obligations of such Person, and (e) all obligations of such
Person constituting reimbursement obligations of such Person with respect to
drawn letters of credit and bankers’ acceptances issued for the account of such
Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.
“Indemnitee” is defined in Section 13.15(b) hereof.
“Information” is defined in Section 13.26 hereof.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of EBITDA of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter to Interest Expense payable in cash of the
Borrower and its Subsidiaries, in each case for the period of four fiscal
quarters then ended.
“Interest Expense” means, with reference to any period, the sum of all interest
charges of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any LIBOR Loan, the last day
of each Interest Period with respect to such LIBOR Loan and on the Maturity Date
and, if the applicable Interest Period is longer than three (3) months, on each
day occurring every three (3) months after


27
    
#92469623v14 27    

--------------------------------------------------------------------------------





the commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last Business Day of every January, April, July and October and on the
Maturity Date.
“Interest Period” means the period commencing on the date a Borrowing of LIBOR
Loans is advanced, continued, or created by conversion and ending in the case of
LIBOR Loans, 1, 2, 3, or 6 months thereafter, provided, however, that:
(i)    no Interest Period shall extend beyond the Maturity Date;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of LIBOR Loans to
occur in the following calendar month, the last day of such Interest Period
shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of LIBOR
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.
“IRS” means the United States Internal Revenue Service.
“Jefferson Acquired Business” is defined in the Preliminary Statements hereto.
“Jefferson Acquisition” means the acquisition of the Jefferson Acquired Business
by the Borrower and certain merger subsidiaries pursuant to the Jefferson
Acquisition Agreement.
“Jefferson Acquisition Agreement” means the Stock Purchase Agreement and Plan of
Merger, dated as of April 4, 2018, governing the acquisition of the Jefferson
Acquired Business by NU Pet Company and certain merger subsidiaries, as may be
amended, supplemented or otherwise modified.
“Jefferson Acquisition Agreement Representations” means the representations made
by or with respect to the Jefferson Acquired Business and its affiliates in the
Jefferson Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower (or a Subsidiary thereof) has the right
to terminate the Borrower’s (or such Subsidiary’s) obligations under the
Jefferson Acquisition Agreement, or to decline to consummate the Jefferson
Acquisition


28
    
#92469623v14 28    

--------------------------------------------------------------------------------





pursuant to the Jefferson Acquisition Agreement as a result of a breach of such
representations in the Jefferson Acquisition Agreement.
“Jefferson Acquisition Closing Date” means the date of the consummation of the
Jefferson Acquisition.
“Jefferson Acquisition Consideration” is defined in the Preliminary Statements
hereto.
“Jefferson Material Adverse Effect” means a Material Adverse Effect (as defined
in the Jefferson Acquisition Agreement as in effect on April 4, 2018).
“Jefferson Specified Acquisition Representations” means collectively, the
representations and warranties of the Borrower set forth in Sections 6.1(a),
6.3(a), 6.3(b), 6.3(c)(iii), 6.3(c)(iv) (as if each reference therein to
“Material Indebtedness” included credit facilities having an aggregate committed
amount in excess of $150,000,000, but without giving effect to any Material
Adverse Effect qualifier), 6.4, 6.14, 6.17 (with respect to the use of proceeds
of the Loans) and 6.18.
“Jefferson Termination Date” means the earliest of (i) the “Outside Date” (as
defined in the Jefferson Acquisition Agreement as in effect on April 4, 2018),
(ii) the funding of Loans under this Agreement on the Jefferson Acquisition
Closing Date in connection with the Jefferson Transactions in accordance with
the Loan Documents, (iii) the consummation of the Jefferson Acquisition without
the borrowing of any Loans hereunder and (iv) the date that the Jefferson
Acquisition Agreement is terminated or expires or the Borrower notifies the
Administrative Agent in writing that it has abandoned its pursuit of the
Jefferson Acquisition.
“Jefferson Transactions” means, collectively, (i) the consummation of the
Jefferson Acquisition, (ii) the Borrower’s incurrence, replacement, redemption,
repayment, defeasance, discharge, constructive discharge or refinancing of Debt
of the Jefferson Acquired Business in connection therewith and (iii) the payment
of fees and expenses incurred in connection with the foregoing.
“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith IncorporatedBofA
Securities, Inc., JPMorgan Chase Bank, N.A., Bank of Montreal and PNC Bank,
National Association.
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or any directive, policy or guideline of any Governmental
Authority having the force of law or other requirement of any Governmental
Authority, whether federal, state, or local.


29
    
#92469623v14 29    

--------------------------------------------------------------------------------





“Lenders” means and includes Bank of America and the other financial
institutions from time to time party to this Agreement, including each Person
listed in Schedule 1 attached hereto and each Eligible Assignee that becomes a
Lender pursuant to Section 13.12 hereof.
“Lending Office” is defined in Section 10.5 hereof.
“LIBOR” is defined in Section 1.4(b) hereof.
“LIBOR Index Rate” is defined in Section 1.4(b) hereof.
“LIBOR Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.
“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.
“LIBOR Screen Rate” is defined in Section 1.4(b) hereof.
“LIBOR Successor Rate” is defined in Section 10.3 hereof.
“LIBOR Successor Rate Conforming Changes” is defined in Section 1.4(b) hereof.
“Lien” means any mortgage, lien, security interest, pledge, hypothec, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement and any trust that secures payment of an obligation.
“Loan” is defined in Section 1.1 hereof and, as so defined, includes a Base Rate
Loan or LIBOR Loan, each of which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement (and any amendments, amendments and
restatements, modifications or supplements hereto), the Notes (if any), and each
other instrument or document to be delivered by the Borrower hereunder or
thereunder or otherwise in connection therewith.
“Major Subsidiary” means any Subsidiary that has at such time total assets as
determined in accordance with GAAP (after intercompany eliminations) exceeding
U.S.$250,000,000.
“Material Acquisition” means any Acquisition the total consideration for which
is equal to or greater than U.S.$250,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or property of the Borrower and its
Subsidiaries, taken as a whole


30
    
#92469623v14 30    

--------------------------------------------------------------------------------





or (b) the rights of or remedies available to the Lenders or the Administrative
Agent against the Borrower under the Loan Documents, taken as a whole.
“Material Indebtedness” means any Indebtedness for Borrowed Money with an
individual principal balance in excess of U.S.$150,000,000.
“Maturity Date” means the date that is three years after the Closing Date.
“Maximum Rate” is defined in Section 13.20 hereof.
“Merger” means a merger, amalgamation, consolidation or arrangement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any “employee benefit plan” of the type described in
Section 400l(a)(3) of ERISA that is subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged with or into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has an equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.
“Note” and “Notes” each is defined in Section 1.11 hereof.
“Obligations” means, with respect to the Borrower, all obligations of the
Borrower to pay principal and interest on the Loans, all fees and charges
payable hereunder, and all other payment obligations of the Borrower arising
under any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
“OFAC Event” is defined in Section 8.14 hereof.


31
    
#92469623v14 31    

--------------------------------------------------------------------------------





“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the USA Patriot Act),
and all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by the Borrower under Section 1.14.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.14 or Section 13.12). Other Taxes shall not include
any Taxes imposed on, or measured by reference to, gross income, net income or
gain.
“Participant Register” is defined in Section 13.11 hereof.
“Payment Date” means the last Business Day of each January, April, July and
October, commencing with the last Business Day of the third full fiscal quarter
ending after the Closing Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, (1) that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or (2) with respect to which


32
    
#92469623v14 32    

--------------------------------------------------------------------------------





the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or has made contributions at any time during the immediately
preceding five plan years.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Platform” is defined in Section 8.5.
“Preferred Stock” means any class of capital stock of the Borrower that is
preferred over any other class of capital stock of the Borrower as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of the Borrower.
“Principal Payment Default” is defined in Section 1.10 hereof.
“Priority Debt” means all Debt of Subsidiaries other than any such indebtedness
held by the Borrower or another Subsidiary.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.
“Register” is defined in Section 13.12(b) hereof.
“Related Person” of an Indemnitee means (a) any controlling person, controlled
affiliate or subsidiary of such Indemnitee, (b) the respective directors,
officers or employees of such Indemnitee or any of its subsidiaries, controlled
affiliates or controlling persons and (c) the respective agents and advisors of
such Indemnitee or any of its subsidiaries, controlled affiliates or controlling
persons.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor


33
    
#92469623v14 33    

--------------------------------------------------------------------------------





environment, including, without limitation, the abandonment or discarding of
barrels, drums, containers, tanks or other receptacles containing or previously
containing any Hazardous Material.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR Index Rate in loan
agreements similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Commitments constitute more than 50% of the sum of the
total outstanding Loans and Commitments of the Lenders.
“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of September 1, 2017 (as amended, modified, amended and restated or
supplemented from time to time) by and among the Borrower, Smucker Foods of
Canada Corp., the administrative agent party thereto and the lenders party
thereto.
“Sanctions” is defined in Section 6.17 hereof.
“Scheduled Unavailability Date” is defined in Section 10.3 hereof.
“SEC” means the U.S. Securities and Exchange Commission.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other


34
    
#92469623v14 34    

--------------------------------------------------------------------------------





entities which are themselves Subsidiaries (within the meaning of this
definition) of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means the credit facility for making Loans described in
Section 1.1 hereof.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication), after eliminating all offsetting debits and credits
between the Borrower and its Subsidiaries and all other items required to be
eliminated in the preparation of consolidated financial statements of the
Borrower and its Subsidiaries in accordance with GAAP, of (a) all Indebtedness
for Borrowed Money of the Borrower and its Subsidiaries at such time, and
(b) all Indebtedness for Borrowed Money of any other Person which is Guaranteed
by the Borrower or any of its Subsidiaries.
“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters then ended, determined on a
consolidated basis in accordance with GAAP.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.
“U.S. Dollars”, “U.S.$” and “$” each means the lawful currency of the United
States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar


35
    
#92469623v14 35    

--------------------------------------------------------------------------------





position on a governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 5.2.    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to New York
City time unless otherwise specifically provided. Where the character or amount
of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement. References to “knowledge” of the Borrower or other Person
means the actual knowledge of officers of such Person with responsibility for
the relevant subject matter. Unless the context requires otherwise, any
definition of or reference to any agreement (including this Agreement and the
other Loan Documents), instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein). Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company or limited
partnership, or an allocation of assets to a series of a limited liability
company or limited partnership (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company or
limited partnership shall constitute a separate Person hereunder (and each
division of any limited liability company or limited partnership that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
Section 5.3.    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms


36
    
#92469623v14 36    

--------------------------------------------------------------------------------





so as equitably to reflect such change in GAAP, with the desired result being
that the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change in GAAP had not been made. No
delay by the Borrower or the Required Lenders in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in GAAP. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in GAAP.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in GAAP after the date hereof.
SECTION 6.
REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Effective Date and on the Closing Date as follows:
Section 6.1.    Organization and Qualification. The Borrower is (a) duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, (b) has the corporate or other organizational
power to own its Property and conduct its business as now conducted, and (c) is
duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business conducted by it or the nature of the Property owned
or leased by it requires such licensing or qualifying, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
Section 6.2.    [Reserved].
Section 6.3.    Authority and Validity of Obligations. (a) The Borrower has the
corporate and other organizational authority to enter into this Agreement and
the other Loan Documents executed by it, to make the Borrowings herein provided
for, and to perform all of its obligations hereunder and under the other Loan
Documents executed by it.
(b) The Loan Documents delivered by the Borrower have been duly authorized,
executed, and delivered by such Person and constitute valid and binding
obligations of the Borrower enforceable against it in accordance with their
terms, except as may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).


37
    
#92469623v14 37    

--------------------------------------------------------------------------------





(c) This Agreement and the other Loan Documents do not, nor does the performance
or observance by the Borrower of any of the matters and things herein or therein
provided for, (i) contravene or constitute a default under any provision of law,
except to the extent such contravention or default would not reasonably be
expected to have a Material Adverse Effect, (ii) contravene any judgment,
injunction, order or decree binding upon the Borrower, except to the extent such
contravention would not reasonably be expected to have a Material Adverse
Effect, (iii) contravene any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation, bylaws, certificate or
articles of association, operating agreement, partnership agreement, or other
similar organizational documents) of the Borrower or (iv) contravene or
constitute a default under any indenture or other agreement for Material
Indebtedness of the Borrower, except in each case of this clause (iv) to the
extent such contravention or default would not reasonably be expected to have a
Material Adverse Effect. .
Section 6.4.    Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Term Facility on the Closing Date to finance the consummation of
the Jefferson Transactions. No part of the proceeds of any Loan or any other
extension of credit made hereunder will be used for any purpose that would
result in a violation of Regulation U of the Board of Governors of the Federal
Reserve System of the United States (or any successor), as in effect from time
to time.
Section 6.5.    Financial Reports.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at and for the fiscal years ended April 30,
2015, April 30, 2016 and April 30, 2017 and the related consolidated statements
of comprehensive income (loss), shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for the fiscal years then ended, and accompanying
notes thereto, which financial statements are accompanied by the respective
audit reports of Ernst & Young LLP, independent public accountants, and (ii)
consolidated balance sheet of the Borrower and its subsidiaries as of and for
the fiscal quarters ended July 31, 2017, October 31, 2017 and January 31, 2018,
and the related unaudited consolidated statements of comprehensive income (loss)
and cash flows of the Borrower and its Subsidiaries heretofore furnished to the
Administrative Agent and the Lenders fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis
(subject, in the case of the financial statements described in clause (ii)
hereof, to changes resulting from normal year endyear-end adjustments and the
absence of footnotes).
Section 6.6.    No Material Adverse Change. Except to the extent disclosed by
the Borrower in its annual report on Form 10-K most recently filed with the SEC
(which, for purposes of this representation to be made on the Closing Date, is
the Form 10-K for the fiscal year ended April 30, 2017), since April 30, 2017,
there has been no material adverse change in the business, financial condition,
operations, assets or Properties of the Borrower and its Subsidiaries taken as a
whole.


38
    
#92469623v14 38    

--------------------------------------------------------------------------------





Section 6.7.    Full Disclosure. The written information (other than information
of a general economic or industry nature) furnished to the Administrative Agent
and the Lenders in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Lenders to provide all or part
of the financing contemplated hereby (as modified or supplemented by other
information so furnished or publicly available in periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with the SEC), taken as a whole, do not contain any material misstatement of
fact or omit to state any material fact necessary to make the material
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, and other forward-looking statements furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby, the Borrower
represents and warrants only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared. For the
avoidance of doubt, with respect to any information relating to the Jefferson
Acquired Business delivered on or prior to the consummation of the Jefferson
Transactions, such representation is made solely to the best of the Borrower’s
knowledge.
Section 6.8.    [Reserved].
Section 6.9.    Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, provincial, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect.
Section 6.10.    Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent audited consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof, except as would not
reasonably be expected to result in a Material Adverse Effect.
Section 6.11.    Litigation and Other Controversies. Except to the extent
disclosed by the Borrower in its annual report on Form 10-K most recently filed
with the SEC (which, for purposes of this representation to be made on the
Closing Date, is the Form 10-K for the fiscal year ended April 30, 2017), there
is no litigation or governmental or arbitration proceeding pending or threatened
in writing, against the Borrower or any Subsidiary or any of their Property
which is reasonably likely to be adversely determined, and if adversely
determined, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.


39
    
#92469623v14 39    

--------------------------------------------------------------------------------





Section 6.12.    Taxes. All income and other material Tax returns required to be
filed by the Borrower or any Subsidiary in any jurisdiction have been filed, and
all Taxes due and payable by the Borrower or any Subsidiary with respect to such
Tax returns have been paid, except such Taxes, if any, (a) as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves established in accordance with GAAP have been provided or (b) which
failure to pay would not reasonably be expected to result in a Material Adverse
Effect. The Borrower does not know of any proposed material additional Tax
assessment against it or any of its Subsidiaries for which adequate provisions
in accordance with GAAP have not been made on their accounts that would
reasonably be expected to result in a Material Adverse Effect.
Section 6.13.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower of any Loan Document, except those that have been obtained and remain
in full force and effect or which are not required to be made or obtained as of
each time this representation is made or deemed made.
Section 6.14.    Investment Company. The Borrower is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Section 6.15.    [Reserved].
Section 6.16.    Compliance with Laws. The Borrower and each of its Subsidiaries
is in compliance with all material laws and all material rules and regulations
of Governmental Authorities having the force of law, in each case, applicable to
it and its Property, except as would not reasonably be expected to have a
Material Adverse Effect.
Section 6.17.    OFAC. (a) The Borrower is in compliance with the requirements
of all United States and Canadian economic sanctions laws (including without
limitation the OFAC Sanctions ProgramPrograms) (collectively, “Sanctions”)
applicable to the Borrower, (b) each Subsidiary of the Borrower is in compliance
with the requirements of all Sanctions applicable to such Subsidiary, (c) the
Borrower has provided to the Administrative Agent and the Lenders all
information requested in writing by the Administrative Agent regarding the
Borrower and its Affiliates and Subsidiaries that it is necessary for the
Administrative Agent and the Lenders to collect to comply with applicable
Sanctions; subject however, in the case of Affiliates, to the Borrower’s ability
to provide information applicable to them, and (d) none of the Borrower nor any
of its Subsidiaries, andnor to the Borrower’s knowledge, nor any of its
directors, officers or controlled Affiliates, is, as of the date hereof, named
on the current OFAC SDN List or is otherwise the target of any Sanctions.


40
    
#92469623v14 40    

--------------------------------------------------------------------------------





Section 6.18.    FCPA; USA Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”). As of the date hereof, each Borrower and
its Subsidiaries are in compliance in all material respects with the USA Patriot
Act and the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada), to the extent applicable to them.
SECTION 7.
CONDITIONS PRECEDENT

Section 7.1.    Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the satisfaction (or waiver in accordance with Section 13.13) of
all the following conditions precedent:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;
(c)    the Administrative Agent shall have received copies of the Borrower’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or individual holding a comparable position);
(d)    the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of the Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents as of the Effective Date, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s behalf, all certified in each instance by its Secretary or Assistant
Secretary;
(e)    the Administrative Agent shall have received a copy of the certificate of
good standing (or equivalent instrument) for the Borrower (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
(or equivalent) of its incorporation or organization;


41
    
#92469623v14 41    

--------------------------------------------------------------------------------





(f)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
(g)    the Administrative Agent shall have received a certificate of an
Authorized Representative of the Borrower, certifying as of the Effective Date
that:
(i) no material adverse change in the business, financial condition, operations,
assets or Properties of the Borrower and its Subsidiaries taken as a whole shall
have occurred since April 30, 2017;
(ii)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be true and correct in all material respects as of
the date hereof, except to the extent the same expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, provided that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct (after giving effect to any
qualifications therein) in all respects (and the Borrower’s execution and
delivery of this Agreement shall constitute a representation and warranty that
the condition precedent contained in this subsection has been satisfied on the
date of this Agreement); and
(iii)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the execution and delivery hereof by the Borrower or
the performance of its obligations hereunder (and the Borrower’s execution and
delivery of this Agreement shall constitute a representation and warranty that
the condition precedent contained in this subsection has been satisfied on the
date of this Agreement);
(j)    the Administrative Agent shall have received a certificate of a
representative of the Borrower, certifying that this Term Facility constitutes a
“Qualifying Term Facility” (as defined in the Bridge Commitment Letter) under
the Bridge Facility;
(k)    the Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees set forth in the Fee Letter, and other amounts due and payable
to them pursuant to the terms hereof in each case on or prior to the Effective
Date, including, to the extent invoiced at least one (1) Business Day prior to
the Effective Date (or such later date as the Borrower may reasonable agree),
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document (including,
to the extent so required, the reasonable fees, disbursements and other charges
of one primary counsel to the Administrative Agent);


42
    
#92469623v14 42    

--------------------------------------------------------------------------------





(l)    the Administrative Agent shall have received the favorable written
opinion of (i) Calfee, Halter & Griswold LLP, special counsel and Ohio counsel
to the Borrower; and
(m)    the Administrative Agent and each Lender shall have received all
documentation and other information requested by it in writing at least ten
Business Days prior to the Effective Date for purposes of ensuring compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOTPatriot Act, not fewer than three Business
Days prior to the Effective Date.
The occurrence of the Effective Date shall be confirmed by a written notice from
the Administrative Agent to the Borrower on the Effective Date, and shall be
conclusive evidence of the occurrence thereof.
Section 7.2.    Conditions to Closing. The Lenders’ obligation to fund the Loans
is subject to the occurrence of the Effective Date and the satisfaction (or
waiver in accordance with Section 13.13) of the following conditions precedent:
(a)    (1) Except as set forth on Schedule 2.6 to the Jefferson Acquisition
Agreement as in effect on April 4, 2018, since December 31, 2017 and prior to
April 4, 2018, no Jefferson Material Adverse Effect shall have occurred and (2)
since April 4, 2018, there shall not have been any Jefferson Material Adverse
Effect;
(b)    the Jefferson Acquisition shall be consummated substantially concurrently
with the Borrowing on the Closing Date, in accordance with the Jefferson
Acquisition Agreement, and the Jefferson Acquisition Agreement (as in effect on
April 4, 2018) has not been amended or modified by the Borrower, and no
condition shall have been waived or consent granted by the Borrower, in any
respect that is materially adverse to the Lenders or to Bank of America without
Bank of America’s prior written consent (it being understood and agreed that (i)
any decrease in the Jefferson Acquisition Consideration that is accompanied by a
dollar-for-dollar reduction in commitments in respect of the Bridge Facility and
(ii) any increase in the Jefferson Acquisition Consideration, together with any
other increases since April 4, 2018, which does not exceed 5% of the purchase
price, in each case shall be deemed not to be materially adverse to the Lenders
or to Bank of America);
(c)    each of the Jefferson Acquisition Agreement Representations and the
Jefferson Specified Acquisition Representations shall be true and correct in all
material respects as of the Closing Date, except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, provided that any representation and warranty that is qualified as to
“materiality” or “Material


43
    
#92469623v14 43    

--------------------------------------------------------------------------------





Adverse Effect” shall be true and correct in all respects (after giving effect
to any qualification therein);
(d)    the Administrative Agent shall have received a certificate from an
Authorized Representative of the Borrower, certifying as to clauses (a), (b),
(c) and (j) of this Section 7.2;
(e)    the Administrative Agent shall have received, for each of the Borrower
and the Jefferson Acquired Business (a) U.S. GAAP audited consolidated balance
sheets and related statements of comprehensive income (loss), stockholders’
equity and cash flows for the three most recently completed fiscal years ended
at least 60 days prior to the Closing Date and (b) U.S. GAAP unaudited
consolidated balance sheets and related unaudited statements of comprehensive
income (loss) and cash flows for each subsequent interim fiscal quarter ended at
least 45 days before the Closing Date, which financial statements shall, in the
case of the Borrower, meet the requirements in all material respects of
Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”) for a registered public offering of debt Securities of the Borrower on
Form S-1 (except such provisions for which compliance is not customary for
private placements of debt securities pursuant to Rule 144A under the Securities
Act). The Borrower’s filing of any required audited financial statements with
respect to the Borrower on Form 10-K or required unaudited financial statements
with respect to the Borrower on Form 10-Q, in each case, will satisfy the
requirements with respect to the Borrower under clauses (a) or (b), as
applicable, of this paragraph;
(f)    the Administrative Agent shall have received the Notice of Borrowing
required by Section 1.6 hereof;
(g)    the Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower in the form attached as Exhibit H
hereto;
(h)    the Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees as set forth in the Fee Letter, and other amounts due and
payable to them pursuant to the terms hereof, in each case, on or prior to the
Closing Date, including, to the extent invoiced at least three Business Days
prior to the Closing Date (or such later date as the Borrower may reasonable
agree), reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document;
(i)    All third-party indebtedness for borrowed money of the Jefferson Acquired
Business and its acquired subsidiaries will be repaid, redeemed or satisfied and
discharged and the commitments thereunder terminated and all related guaranties
and security interests will be terminated and released (and the Administrative
Agent will be provided evidence of the same) under the following agreements: (i)
Credit Agreement, dated August 12, 2016, by and among (a) Ainsworth


44
    
#92469623v14 44    

--------------------------------------------------------------------------------





Pet Nutrition Holdings, LLC, (b) Ainsworth Pet Nutrition, LLC, (c) each of DPC
Pet Specialties LLC and Hampshire Pet Products, and the other guarantors made
party thereto from time to time, (d) Citizens Bank of Pennsylvania and (e) each
lender made party thereto from time to time, as amended and supplemented by that
certain Joinder and Amendment No. 1 to Credit Agreement, dated June 15, 2017 and
(ii) Credit Agreement, dated April 3, 2017, by and among CP APN, Inc.,
Healthcare of Ontario Pension Plan Trust Fund and the other parties thereto; and
the related Promissory Note, dated April 3, 2017, issued by CP APN, Inc. in
favor of Healthcare of Ontario Pension Plan Trust Fund under the HOOPP Credit
Agreement in the principal amount of $76,500,000; and


(j)    no Event of Default described in subsections ‎(a), ‎(j) or (k) of
‎Section 9.1 shall have occurred and be continuing or would occur as a result of
the borrowing of Loans on the Closing Date.
Section 7.3.    Availability. During the period from and including the Effective
Date and to and including the earlier of the termination of the Commitments and
the Jefferson Termination Date, and notwithstanding (i) that any representation
given as a condition to the Effective Date (excluding, for the avoidance of
doubt, the Jefferson Specified Acquisition Representations and the Jefferson
Acquisition Agreement Representations made as a condition to the Closing Date)
was incorrect, (ii) any failure by the Borrower to comply with any provision of
Section 8, (iii) any provision to the contrary in any Loan Document or (iv) that
any condition to the Effective Date may subsequently be determined not to have
been satisfied, neither the Administrative Agent nor any Lender shall be
entitled to (a) rescind, terminate or cancel this Agreement or any of its
Commitments hereunder or exercise any right or remedy under this Agreement, to
the extent to do so would prevent, limit or delay the making of its Loan, (b)
refuse to participate in making its Loan or (c) exercise any right of set-off or
counterclaim in respect of its Loan to the extent to do so would prevent, limit
or delay the making of its Loan; provided that in each case the conditions set
forth in Section 7.2 are satisfied. For the avoidance of doubt, (i) the rights
and remedies of the Lenders and the Administrative Agent under the Loan
Documents shall not be limited in the event that any such condition to the
Closing Date set forth in Section 7.2 is not satisfied on the Closing Date and
(ii) from the Closing Date after giving effect to the funding of the Loans on
such date, all of the rights, remedies and entitlements of the Administrative
Agent and the Lenders shall be available notwithstanding that such rights were
not available prior to such time as a result of this Section 7.3.
SECTION 8.
COVENANTS.

The Borrower agrees that, so long as any Commitment or Loan is outstanding,
except to the extent compliance in any case or cases is waived in writing
pursuant to the terms of Section 13.13 hereof:


45
    
#92469623v14 45    

--------------------------------------------------------------------------------





Section 8.1.    Maintenance of Business. The Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence, except (a) as otherwise
provided in Section 8.10 hereof or (b) with respect to any Subsidiary, to the
extent the failure to preserve and maintain its existence would not reasonably
be expected to result in a Material Adverse Effect.
Section 8.2.    Maintenance of Properties. The Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its Property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
Section 8.3.    Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all
material Taxes imposed upon or against it or its Property, in each case before
the same become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves in accordance with GAAP are provided therefor or to the extent that
such failure would not reasonably be expected to result in a Material Adverse
Effect.
Section 8.4.    Insurance. The Borrower shall, and shall cause each Subsidiary
to, maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by material law. The Borrower will furnish to the Administrative Agent,
upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
Section 8.5.    Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, (x) maintain true and complete books of record and account, in
which appropriate entries in conformity with GAAP in accordance with customary
business practice shall be made, (y) furnish to the Administrative Agent such
information respecting the business and financial condition of the Borrower and
its Subsidiaries as the Administrative Agent may reasonably request and
(z) without any request, furnish to the Administrative Agent and the Lenders:
(a)    as soon as available, and in any event no later than 45 days after the
last day of the first three fiscal quarters of each fiscal year of the Borrower,
a copy of the consolidated balance sheet of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter and the related consolidated statements
of comprehensive income (loss), and cash flows of the Borrower and its
Subsidiaries for the fiscal quarter and for the fiscal year‑to‑date period then
ended, each in reasonable detail showing in comparative form the figures for the


46
    
#92469623v14 46    

--------------------------------------------------------------------------------





corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year‑end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower acceptable to the Administrative Agent;
(b)    as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the fiscal year
then ended and the related consolidated statements of comprehensive income
(loss), stockholders’ equity, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an opinion (without a “going concern”
qualification or exception or qualification as to the scope of the audit, other
than a “going concern” statement that is due to the impending maturity of this
Agreement or any other Debt or due to the anticipated occurrence of the
Revolving Credit Termination Date (as defined in the Revolving Credit
Agreement), in each case, in the following 12 months) of Ernst & Young LLP or
another firm of independent public accountants of recognized national standing,
selected by the Borrower, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects in accordance with GAAP the consolidated financial condition
of the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
(c)    notice of any Change of Control;
(d)    promptly after knowledge thereof of the Borrower, written notice of
(i) any pending litigation or governmental or arbitration proceeding against the
Borrower or any Subsidiary or any of their Property which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
(ii) the occurrence of any Default or Event of Default hereunder; and
(e)    with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that no Default or Event of Default has occurred during the period covered by
such statements or, if any such Default or Event of Default has occurred


47
    
#92469623v14 47    

--------------------------------------------------------------------------------





during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same. Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.20 hereof.
Delivery within the period specified above in clauses (a) and (b) of the
Borrower’s quarterly report on Form 10-Q (with respect to clause (a)) or annual
report on Form 10-K (with respect to clause (b)), in each case, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to have satisfied the requirements of clause
(a) or (b) above, as applicable. The Borrower will be deemed to have made such
delivery if it has timely made such Form 10-Q or 10-K, as applicable, available
on “EDGAR” and on its homepage on the worldwide web (at the date of this
Agreement located at www.smucker.com) and shall have given the Administrative
Agent prior notice (which shall contain an electronic link to the location on
EDGAR or the Borrower’s homepage on the worldwide web where such forms are
located) of such availability on EDGAR and on its home page in connection with
each delivery. The Borrower may comply with the requirements of the other
clauses of this Section 8.5 by publishing such statements and reports on its
internet web site or another accessible electronic database and giving the
Administrative Agent notice (which shall contain an electronic link to the
location on EDGAR or the Borrower’s homepage on the worldwide web where such
forms are located) thereof.
The Borrower hereby acknowledges and agrees that (A) the Administrative Agent
and/or the Lead Arrangers may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (a “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities, (C) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (D) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.26, (E) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of a Platform
designated as “Public Side Information”, and (F) the Administrative Agent and
the Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on


48
    
#92469623v14 48    

--------------------------------------------------------------------------------





a portion of a Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”
Section 8.6.    Inspection. The Borrower shall, and shall cause each Subsidiary
to, permit the Administrative Agent, and each of its duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, its officers having responsibility for the matters being
discussed at such reasonable times and intervals as the Administrative Agent or
any such Lender may designate; provided that, (a) so long as no Event of Default
exists, (x) each such visit, discussion or inspection shall be subject to
reasonable prior notice to the Borrower, and (y) the Borrower shall not be
required to, or to cause any of its Subsidiaries to, permit more than one such
visit, discussion or inspection with respect to the Borrower and its
Subsidiaries, collectively, during any twelve (12) month period and (b) the
obligations of the Borrower under this Section 8.6 shall be limited to the
extent necessary to permit them to comply with applicable Legal Requirements or
the terms of confidentiality agreements entered into by the Borrower or any
Subsidiary with any third parties in the ordinary course of business.
Section 8.7.    Debt. The Borrower shall not, nor shall it permit any Subsidiary
to, issue, incur, assume, create, have outstanding any Debt, or incur
liabilities for interest rate, currency, or commodity cap, collar, swap, or
similar hedging arrangements, or apply for or become liable to the issuer of a
letter of credit which supports an obligation of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:     
(a)    the Obligations of the Borrower owing to the Administrative Agent and the
Lenders (and their Affiliates);
(b)    obligations of the Borrower or any Subsidiary arising out of interest
rate, foreign currency, and commodity hedging agreements entered into with
financial institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;
(c)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(d)    intercompany advances from time to time owing by any Subsidiary to the
Borrower or another Subsidiary or by the Borrower to a Subsidiary, Guarantees
and similar undertakings by the Borrower or a Subsidiary in respect of such
obligations of the Borrower or any Subsidiary;


49
    
#92469623v14 49    

--------------------------------------------------------------------------------





(e)    Debt outstanding (or commitments existing) on the date hereof and listed
on Schedule 8.7 and any refinancings, refundings, renewals or extensions
thereof; provided that the principal amount of such Debt is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a premium or other amount paid, and fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder;
(f)        Debt of any Person that becomes a Subsidiary of the Borrower after
the date hereof or is amalgamated with, merged into or consolidated with the
Borrower or any Subsidiary of the Borrower after the date hereof, which is
existing at the time such Person becomes a Subsidiary of the Borrower or is so
amalgamated, merged or consolidated (other than Debt incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower);
(g)    Guarantees by any Subsidiary of any Debt of any other Subsidiary;
(h)    unsecured Debt, Guarantees and other obligations incurred by the Borrower
or any Foreign Subsidiary under or with respect to the Revolving Credit
Agreement (as amended, amended and restated, replaced or refinanced from time to
time);
(i)    (a) Priority Debt and (b) obligations of Subsidiaries in respect of
letters of credit, in each case, not otherwise permitted by this Section 8.7;
provided that the sum of the aggregate principal amount of such Priority Debt
and other obligations incurred pursuant to this clause (i) (when taken together,
but in the case of such obligations in clause (b), only including the amount of
obligations constituting reimbursement obligations with respect to such letters
of credit to the extent drawn) plus (without duplication) the aggregate
principal amount of indebtedness or other obligations secured by a Lien pursuant
to Section 8.8(j) do not exceed 10% of Consolidated Total Capitalization as of
the most recently ended fiscal quarter of the Borrower at any time; and
(j)    Debt of the Borrower and obligations of the Borrower in respect of
letters of credit not otherwise permitted by this Section 8.7; provided that
immediately after the incurrence thereof the Borrower is in compliance on a pro
forma basis with Section 8.20(a) hereof.
Section 8.8.    Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:


50
    
#92469623v14 50    

--------------------------------------------------------------------------------





(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under (i) ERISA or (ii) any Canadian federal and provincial pension laws
unless such Lien arises or persists in the normal course of the funding or
administration of a Canadian Pension Plan in compliance with applicable law),
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business; provided in each case that the
obligation is not for borrowed money;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business;
(c)    judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;
(d)    any interest or title of a lessor under any operating lease;
(e)    easements, rights‑of‑way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;
(f)    Liens existing on the date hereof and any renewals or extensions thereof;
provided that (i) the Property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 8.7(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.7(e);
(g)    Liens on Property of a Person existing at the time such Person is
amalgamated with, merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that (i) such Liens were not created in contemplation of such amalgamation,
merger, consolidation or investment, (ii) such Liens do not extend to any assets
other than those of the Person amalgamated with, merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary, and (iii) any Debt secured by any such Lien is permitted under
Section 8.7(f);


51
    
#92469623v14 51    

--------------------------------------------------------------------------------





(h)    reservations and exceptions relating to Property in Canada contained or
implied by statute in the original disposition from the Crown in right of Canada
and grants made by the Crown in right of Canada of interests so reserved or
accepted;
(i)    Liens securing intercompany advances permitted by Section 8.7(d) to the
extent solely in favor of the Borrower or a Subsidiary;
(j)    Liens not otherwise permitted by this Section 8.8 securing indebtedness
or other obligations not prohibited by Section 8.7; provided that the aggregate
principal amount of Debt incurred pursuant to Section 8.7(i) plus (without
duplication) the aggregate principal amount of such indebtedness or other
obligations secured by a Lien pursuant to this subsection (j) will not exceed
10% of Consolidated Total Capitalization as of the most recently ended fiscal
quarter of the Borrower at any time; and
(k)    Liens on cash deposits to backstop letters of credit or to secure swap
obligations of the Jefferson Acquired Business or any of its Subsidiaries, in
each case that are outstanding on the Closing Date.
Section 8.9.    [Reserved].
Section 8.10.    Mergers, Consolidations and Sales. (a) The Borrower shall not
be a party to any Merger; provided, however, that the foregoing shall not apply
to nor operate to prevent a Merger if, immediately after giving effect to such
Merger, no Default or Event of Default exists and (i) the Borrower is the
continuing and surviving Person or (ii) if the Borrower is not the continuing
and surviving Person, (A) the Borrower (x) provides the Administrative Agent and
the Lenders at least ten (10) Business Days’ advance written notice prior to
such Merger and (y) uses its reasonable best efforts to deliver to the
Administrative Agent and the Lenders all documentation and other information
regarding such continuing and surviving Person requested by the Administrative
Agent and the Lenders in writing at least seven (7) Business Days prior to the
such Merger for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, not fewer than two (2) Business Days prior to such Merger and
(B) if the continuing and surviving Person is not a Domestic Subsidiary (prior
to giving effect to such transaction or related series of transactions) (w) the
continuing and surviving Person is organized and existing under the laws of the
United States of America or any state thereof or the District of Columbia,
(x) immediately prior to such Merger, the continuing and surviving Person (I) is
not an operating company, (II) does not hold any equity interests, directly or
indirectly, in any operating company and (III) is not owned or controlled,
directly or indirectly, by any operating company, in the case of subclauses (I),
(II) and (III), other than the Borrower and its Subsidiaries (prior to giving
effect to such transaction or related series of transactions), (y) such Merger
is not


52
    
#92469623v14 52    

--------------------------------------------------------------------------------





part of any acquisition transaction involving an operating company other than
the Borrower and its Subsidiaries (prior to giving effect to such transaction or
related series of transactions) and (z) the continuing and surviving Person
delivers a written instrument reasonably satisfactory to the Administrative
Agent confirming its assumption of all of the Obligations of the Borrower;
(b)    The Borrower shall not, nor shall it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of all or substantially all of the Property
of the Borrower and its Subsidiaries, taken as a whole; provided, however, that
the foregoing shall not apply to nor operate to prevent any such sale, transfer,
lease or other disposition so long as no Default or Event of Default
exists prior to and immediately after giving effect to such sale, transfer or
lease.
Upon the consummation of a Merger that is permitted by this Section 8.10 and to
which the Borrower is a party but is not the surviving or continuing Person, the
successor Person formed by such Merger or into which the Borrower is merged,
consolidated or amalgamated shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower hereunder and under the other
Loan Documents with the same effect as if such successor Person had been named
as the Borrower herein and the Borrower shall thereupon be released from all
obligations hereunder and under the other Loan Documents.
Section 8.11.    [Reserved].
Section 8.12.    [Reserved].
Section 8.13.    Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, provincial, and local laws, rules, regulations, ordinances and
orders applicable to or pertaining to its Property or business operations,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith and by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.
Section 8.14.    Compliance with Sanctions and the FCPA. (a) The Borrower shall
at all times comply with the requirements of all United States and Canadian
export controls laws and Sanctions applicable to the Borrower and shall cause
each of its Subsidiaries to comply with the requirements of all Sanctions
applicable to such Subsidiary.
(b)    The Borrower shall provide the Administrative Agent and the Lenders any
information requested in writing by the Administrative Agent and the Lenders
regarding the Borrower, its Affiliates, and its Subsidiaries that it is
necessary for the Administrative Agent and the Lenders to


53
    
#92469623v14 53    

--------------------------------------------------------------------------------





collect to comply with applicable Sanctions; subject however, in the case of
Affiliates, to the Borrower’s ability to provide information applicable to them.
(c)    If the Borrower obtains actual knowledge or receives any written notice
that the Borrower, any controlled Affiliate or any Subsidiary is named on the
then current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower
shall promptly (i) give written notice to the Administrative Agent and the
Lenders of such OFAC Event, and (ii) comply with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States), including
Sanctions.
(d)    The Borrower shall not, nor shall it permit any Subsidiary to, use any of
the proceeds of the Loans, directly or, to the knowledge of the Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.
(e)    The Borrower shall not, nor shall it permit any Subsidiary to, use any of
the proceeds of the Loans, directly or (to the knowledge of the Borrower)
indirectly, to fund any activities or business (x) of or with any individual or
entity named on the most current OFAC SDN List or any other economic sanctions
list maintained by OFAC or the U.S. Department of State, or any individual or
entity owned 50% or more directly or indirectly by one or more parties named on
any such list, or (y) in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, except, in the
case of (x) or (y), to the extent permissible for a Person required to comply
with Sanctions.
Section 8.15.    [Reserved].
Section 8.16.    [Reserved].
Section 8.17.    [Reserved].
Section 8.18.    Use of Proceeds. The Borrower shall use the credit extended to
it under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
Section 8.19.    [Reserved].
Section 8.20.    Financial Covenants. (a) Total Leverage Ratio. As of the last
day of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter ending after the Closing Date, the Borrower shall not permit the Total
Leverage Ratio to be greater than, for all periods to and including the fiscal
period ending April 30, 2019, 4.75 to 1.00,  for all periods thereafter to and


54
    
#92469623v14 54    

--------------------------------------------------------------------------------





including the fiscal period ending April 30, 2020, 4.25 to 1.00 or  for all
periods thereafter, 3.75 to 1.00; provided that at the election of the Borrower,
exercised by written notice delivered by the Borrower to the Administrative
Agent at any time prior to the date that is 30 days following consummation of
any Material Acquisition by the Borrower or any Subsidiary, such maximum Total
Leverage Ratio under this clause (c) shall be increased to 4.00 to 1.00;
provided, further, that such increase (x) shall not go into effect until the
consummation of such Material Acquisition and (y) shall only apply for a period
of twelve months from and after the consummation of such Material Acquisition.
(b)    Interest Coverage Ratio. As of the last day of each fiscal quarter of the
Borrower, commencing with the first fiscal quarter ending after the Closing
Date, the Borrower shall not permit the Interest Coverage Ratio to be less than
3.50 to 1.00.
(c)    At any time after the definitive agreement for any Material Acquisition
shall have been executed (or, in the case of a Material Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof), any Acquisition
Indebtedness (and the proceeds of such indebtedness) shall be excluded from the
determination of maximum Total Leverage Ratio and minimum Interest Coverage
Ratio.
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES.

Section 9.1.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement), or default for a period of five (5) days in the payment
when due of any interest, fee or other Obligation payable hereunder or under any
other Loan Document;
(b)    default in the observance or performance of any covenant set forth in
Sections 8.5(d), 8.7, 8.8, 8.10 or 8.20 hereof;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after written
notice thereof is given to the Borrower by the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves


55
    
#92469623v14 55    

--------------------------------------------------------------------------------





untrue in any material respect as of the date of the issuance or making or
deemed making thereof;
(e)    any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void, or the Borrower
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;
(f)    default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Subsidiary aggregating in excess of
$150,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and (i) either (x) the maturity of any such Indebtedness
for Borrowed Money shall have been accelerated or (y) such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or (ii) any such Indebtedness for Borrowed
Money shall not be paid when due;
(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $150,000,000 (except to the extent fully covered
by independent third-party insurance and as to which the insurer has not
disclaimed coverage), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 45 days;
(h)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in liability
of the Borrower under ERISA to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount which would be expected to result in a Material Adverse
Effect;
(i)    any Change of Control shall occur;
(j)    the Borrower or any Major Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, the Bankruptcy and Insolvency Act (Canada), as amended, or the
Companies Creditors Arrangement Act (Canada), as amended, or the Winding-Up and
Restructuring Act (Canada), as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, receiver and manager, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute


56
    
#92469623v14 56    

--------------------------------------------------------------------------------





any proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
and with continued due diligence any appointment or proceeding described in
Section 9.1(k) hereof; or
(k)    a custodian, receiver, receiver and manager, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any Major
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against the Borrower or any
Major Subsidiary, and such appointment is not immediately contested in good
faith and with continued due diligence continues undischarged or such proceeding
is not immediately contested in good faith and with continued due diligence and
continues undismissed or unstayed for a period of 60 days.
Section 9.2.        Non‑Bankruptcy Defaults. Subject to Section 7.3, when any
Event of Default (other than those described in subsection (j) or (k) of
Section 9.1 hereof with respect to the Borrower) has occurred and is continuing,
the Administrative Agent shall, by written notice to the Borrower: if so
directed by the Required Lenders, (i) declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind and (ii) subject to Section 13.2(b), exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.
Section 9.3.    Bankruptcy Defaults. Subject to Section 7.3, when any Event of
Default described in subsections (j) or (k) of Section 9.1 hereof with respect
to the Borrower has occurred and is continuing, then all outstanding Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
and, subject to Section 13.2(b), the Administrative Agent may exercise on behalf
of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents.


57
    
#92469623v14 57    

--------------------------------------------------------------------------------





SECTION 10.
CHANGE IN CIRCUMSTANCES.

Section 10.1.    Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, guidelines or
directives in connection therewith (the “Dodd-Frank Act”) and all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities (the
“Basel III Rules”) are deemed to have been adopted and gone into effect after
the date hereof), or in the interpretation thereof in each case occurring after
the date hereof makes it unlawful for any Lender to make or continue to maintain
any LIBOR Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrower and such Lender’s
obligations to make or maintain LIBOR Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
LIBOR Loans. The Borrower shall at its election either (i) prepay on demand the
outstanding principal amount of any such affected LIBOR Loans made to it,
together with all interest accrued thereon and all other amounts then due and
payable to such Lender under this Agreement or (ii) convert the principal amount
of the affected LIBOR Loans from such Lender into Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.
Section 10.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of LIBOR Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars are not
being offered to it in the interbank market for such Interest Period (such LIBOR
Loan, the “Impacted Loans”), or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent, acting reasonably, will not adequately
and fairly reflect the cost to such Lenders of funding their LIBOR Loans,
respectively, for such Interest Period or (ii) that the making or funding of
LIBOR Loans become impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make or maintain LIBOR Loans shall be
suspended; provided that if one or more Lenders suspend maintaining LIBOR Loans,
the Borrower may elect to either prepay or convert such LIBOR Loans to Base Rate
Loans in accordance with the provisions of the final sentence of Section 10.1.
The Administrative Agent shall not make


58
    
#92469623v14 58    

--------------------------------------------------------------------------------





a determination described in Section 10.2(a), and no Lender shall advise the
Administrative Agent as described in Section 10.2(b), unless the Administrative
Agent or such Lender, as applicable, is then generally making or will thereafter
generally make similar determinations or deliver similar advice, in each case,
under comparable credit facilities with similar provisions to this Section 10.2
to which it is a party with borrowers that are similarly situated to and of
similar creditworthiness to the Borrower.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 10.2, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
unless and until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
Section 10.2, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any governmental
authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
Section 10.3.    Proposed LIBOR Amendment. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent reasonably determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR Index
Rate for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate, is not available or published on a current basis and such
circumstances are unlikely to be temporary; or    
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR Index Rate or the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans; provided that, at the time of such statement, there is no
successor administrator that is satisfactory to the Administrative


59
    
#92469623v14 59    

--------------------------------------------------------------------------------





Agent, that will continue to provide LIBOR Index Rate after such specific date
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR Index Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replacesolely
for the purpose of replacing LIBOR Index Rate with anin accordance with this
Section 10.3 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar U.S. dollarDollar denominated syndicated credit
facilities for such alternative benchmarks (and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. Dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.(A) in the case of an amendment to replace LIBOR
Index Rate with a rate described in clause (x), object to the Adjustment; or (B)
in the case of an amendment to replace LIBOR Index Rate with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
the Administrative Agent and the Borrower agree.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the LIBOR Quoted Rate component shall no longer be
utilized in


60
    
#92469623v14 60    

--------------------------------------------------------------------------------





determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBOR
Loans (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent with the agreement of the Borrower, will have the right to
make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement except the agreement of the Borrower; provided that, with respect
to any such amendment effected, the Administrative Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.
Section 10.4.    Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation (and for purposes
of this Agreement, the Dodd-Frank Act and the Basel III Rules are deemed to have
been adopted and gone into effect after the date hereof), or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:
(i)    shall subject any Lender (or its Lending Office) to any duty or other
charge with respect to its LIBOR Loans, its Notes, or its obligation to make
LIBOR Loans;
(ii)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Loans any such requirement included in an applicable
Eurocurrency Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its LIBOR Loans, its Notes, or its obligation to make
LIBOR Loans; or


61
    
#92469623v14 61    

--------------------------------------------------------------------------------





(iii)    shall subject any Lender (or its Lending Office) to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its Loans, its Notes, or
its obligation to make any Loans, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any LIBOR Loan, or, in the case
of Taxes, any Loan, or participating therein, or to reduce the amount of any sum
received or receivable by such Lender (or its Lending Office) under this
Agreement or under any other Loan Document with respect thereto, by an amount
deemed by such Lender to be material, then, within 15 days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction; provided that such amounts shall be no greater than
amounts that such Lender is generally charging other borrowers or account
parties similarly situated to and of similar creditworthiness to the Borrower.
(b)    If, after the date hereof, any Lender or the Administrative Agent shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy or liquidity (and for purposes of this Agreement, the
Dodd-Frank Act and the Basel III Rules are deemed to have been adopted and gone
into effect after the date hereof), or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction; provided that such amounts shall be no greater than amounts that such
Lender is generally charging other borrowers or account parties similarly
situated to and of similar creditworthiness to the Borrower.
(c)    A certificate of a Lender claiming compensation under this Section 10.4
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive if reasonably determined. In determining such amount,
subject to the provisos at the end of clauses (a) and (b) above, such Lender may
use any reasonable averaging and attribution methods. Notwithstanding the
foregoing, (a) the Borrower shall not be obligated to compensate any Lender for
any increased costs or reductions incurred more than 90 days prior to the date
the Lender, as the case may be,


62
    
#92469623v14 62    

--------------------------------------------------------------------------------





notifies the Borrower of its intention to claim compensation therefor and (b) no
Lender shall be entitled to claim any amounts pursuant to this Section 10.4,
unless such Lender is then generally claiming or generally will claim such
amounts in similar circumstances under comparable credit facilities with similar
provisions to this Section 10.4 to which it is a party with borrowers that are
similarly situated to and of similar creditworthiness to the Borrower.
Section 10.5.    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
Administration Questionnaire provided by it to the Administrative Agent (each a
“Lending Office”) for each type of Loan available hereunder and for the Borrower
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. All terms of this Agreement shall apply to any such
Lending Office and the Loans, any Notes issued hereunder shall be deemed held by
each Lender for the benefit of any such Lending Office. To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Loans to reduce any liability of the Borrower to such Lender
under Section 10.4 hereof or to avoid the unavailability of LIBOR Loans under
Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
Section 10.6.    Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to LIBOR Loans shall be made as if each
Lender had actually funded and maintained each LIBOR Loan through the purchase
of deposits in the interbank eurodollar market having a maturity corresponding
to such Loan’s Interest Period, and bearing an interest rate equal to LIBOR for
such Interest Period.
SECTION 11.
THE ADMINISTRATIVE AGENT.

Section 11.1.    Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Bank of America as the Administrative Agent under the
Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein or therein.


63
    
#92469623v14 63    

--------------------------------------------------------------------------------





Section 11.2.    Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).
Section 11.3.    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Section 9.2. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders; provided that (a) in no
event shall the Administrative Agent be required to take any action or refrain
from taking any action in violation of applicable law or of any provision of any
Loan Document, and (b) the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking,
continuing to take or refraining from taking any such action. The Administrative
Agent shall be entitled to assume that no Default or Event of Default exists
unless notified in writing to the contrary by a Lender or the Borrower. In all
cases in which the Loan Documents do not require the Administrative Agent to
take specific action, the Administrative Agent shall be fully justified in using
its discretion in failing to take or in taking any action thereunder. Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.
Section 11.4.    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
Section 11.5.    Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or


64
    
#92469623v14 64    

--------------------------------------------------------------------------------





not taken by it in connection with the Loan Documents: (a) with the consent or
at the request of the Required Lenders or (b) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify: (i) any
statement, warranty or representation made in connection with this Agreement,
any other Loan Document or any advancing of any Loan; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any
Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectability hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys‑in‑fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys‑in‑fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Administrative Agent may treat the payee of any
Obligation as the holder thereof until written notice of transfer shall have
been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrower and its Subsidiaries, and the Administrative Agent shall have no
liability to any Lender with respect thereto.
Without limiting the generality of the foregoing, the Administrative Agent shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any of the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.
Section 11.6.    Indemnity. The Lenders shall ratably, in accordance with their
respective Applicable Percentages, indemnify and hold the Administrative Agent,
and its directors, officers,


65
    
#92469623v14 65    

--------------------------------------------------------------------------------





employees, agents, and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any Loan
Document or in connection with the transactions contemplated thereby, regardless
of when asserted or arising, except to the extent they are promptly reimbursed
for the same by the Borrower and except to the extent that any event giving rise
to a claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified as determined by a court of competent jurisdiction in
a final non-appealable judgment. The obligations of the Lenders under this
Section 11.6 shall survive termination of this Agreement. The Administrative
Agent shall be entitled to offset amounts received for the account of a Lender
under this Agreement against unpaid amounts due from such Lender to the
Administrative Agent (whether as indemnities or otherwise, and with any amounts
offset for the benefit of the Administrative Agent to be held by it for its own
account), but shall not be entitled to offset against amounts owed to the
Administrative Agent by any Lender arising outside of this Agreement and the
other Loan Documents.
Section 11.7.    Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent, subject to the consent (which
shall not be unreasonably withheld or delayed) of the Borrower if no Event of
Default shall have occurred and be continuing. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the resigning Administrative
Agent’s giving of notice of resignation then the resigning Administrative Agent
shall use commercially reasonable efforts to, on behalf of the Lenders,
immediately appoint a successor Administrative Agent, which may be any Lender
hereunder or, with the consent (which shall not be unreasonably withheld or
delayed) of the Borrower if no Event of Default shall have occurred and be
continuing, any commercial bank, or an Affiliate of a commercial bank, having an
office in the United States of America and having a combined capital and surplus
of at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
resigning Administrative Agent under the Loan Documents. Whether or not a
successor has been appointed, the resigning Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents on the
earlier of the date upon which the successor Administrative Agent assumes its
duties and the day that is sixty (60) days after the resigning Administrative
Agent’s giving of notice of resignation. After any resigning Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall


66
    
#92469623v14 66    

--------------------------------------------------------------------------------





be automatically assumed by the Required Lenders and the Borrower shall be
directed to make all payments due each Lender hereunder directly to such Lender.
Section 11.8.     [Reserved].
Section 11.9.    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers,” “co-agents,” or other designations for purposes hereto,
but such designation shall have no substantive effect, and neither the Lead
Arrangers, syndication agents or co-agents named herein nor any such Lenders and
their Affiliates shall have any additional powers, duties or responsibilities as
a result of being named herein or of being so designated by the Administrative
Agent. The Administrative Agent may perform its duties hereunder through one or
more of its branches, employees or attorneys in fact.
Section 11.10.    [Reserved].
Section 11.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.1 and 13.15) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable


67
    
#92469623v14 67    

--------------------------------------------------------------------------------





compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.1 and 13.15.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
Section 11.12.    Lender ERISA Representations.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and each other Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans or, the
Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14


68
    
#92469623v14 68    

--------------------------------------------------------------------------------





are satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such(2) a Lender has
not provided another representation, warranty and covenant as provided inin
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and each other Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that:
        (i)    none of the Administrative Agent, the Arranger or any othereach
Lead Arranger or any ofand their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),.
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to


69
    
#92469623v14 69    

--------------------------------------------------------------------------------





the Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger or any other Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.
(c)    The Administrative Agent, the Arranger and each other Lead Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
SECTION 12.
[RESERVED].

SECTION 13.
MISCELLANEOUS.

Section 13.1.        Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Administrative Agent or the
Borrower) require the deduction or withholding of any Tax from any such payment
by the Administrative Agent or the Borrower, then the Administrative Agent or
the Borrower shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


70
    
#92469623v14 70    

--------------------------------------------------------------------------------





(ii)    If the Borrower or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes from any payment, then (A) the
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by the Borrower or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Borrower or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions for Indemnified Taxes (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 13.1) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction of Indemnified Taxes
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower, shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Without duplication of any additional amounts paid pursuant to Section
13.1(a), the Borrower shall indemnify each Recipient, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 13.1) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
the event such certificate reflects Indemnified Taxes that were paid by the
Administrative Agent to a Governmental Authority, the Administrative Agent shall
also deliver to the Borrower the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by law to report such payment or other evidence of such payment
reasonably satisfactory the Borrower.
(ii)    Each Lender shall severally indemnify, and shall make payment in respect
thereof within ten (10) days after demand therefor, (x) the Administrative Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not


71
    
#92469623v14 71    

--------------------------------------------------------------------------------





already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.11 relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Borrower in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
(d)    Evidence of Payments. Upon request by the Administrative Agent, after any
payment of Taxes by the Borrower to a Governmental Authority as provided in this
Section 13.1, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
information reporting or withholding (including backup withholding) requirements
or is entitled to the benefits of any applicable income tax treaty or
convention. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 13.1(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


72
    
#92469623v14 72    

--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly completed and
executed originals of IRS Form W-9 certifying that such Lender or such U.S.
Person, as applicable, is exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)    duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to an applicable income tax treaty;
(2)    duly completed and executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal tax purposes,
the Person treated as its owner for U.S. federal tax purposes) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender (or such other Person) is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable;
(4)    duly completed and executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a


73
    
#92469623v14 73    

--------------------------------------------------------------------------------





partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 13.1 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.
(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) if, pursuant to Section
13.1, any Lender becomes entitled to (I) receive from the Borrower any payment
of any Indemnified Taxes or additional amounts or (II) have the Borrower pay to
any Governmental Authority for the account of such Lender any Indemnified Taxes
or additional amounts, then, in each case, such Lender shall (at the request of
the Borrower) take such


74
    
#92469623v14 74    

--------------------------------------------------------------------------------





steps as shall not be disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable law of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for Taxes from amounts payable to such Lender. The Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such re-designation.
(f)    Treatment of Certain Refunds. Unless required by applicable law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines in its sole discretion (which shall be
exercised in good faith) that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 13.1, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
13.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest (to the extent accrued from the date such refund is paid
over to the Borrower) or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will a Recipient be required to pay any
amount to the Borrower pursuant to this paragraph (f) to the extent such payment
would place the Recipient in a less favorable net after-Tax position than the
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 13.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all other Obligations.
Section 13.2.    No Waiver, Cumulative Remedies. (a) No delay or failure on the
part of the Administrative Agent or any Lender, or on the part of the holder or
holders of any of the Obligations, in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof


75
    
#92469623v14 75    

--------------------------------------------------------------------------------





or as an acquiescence in any default, nor shall any single or partial exercise
of any power or right preclude any other or further exercise thereof or the
exercise of any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders, and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 9.2 and 9.3 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 13.16 (subject to the terms of Section 13.7) or (iii)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to the Borrower under
any bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (a) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section and (b) in
addition to the matters set forth in clauses (ii) and (iii) of the preceding
proviso and subject to Section 13.7, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 13.3.    Non‑Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal, or payment of fees
under Section 2.1(a) and 2.1(b) hereof, falling due on a day which is not a
Business Day, interest on such principal amount, or percentages on such fees, as
the case may be, shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest or fees, as applicable.
Section 13.4.    [Reserved].
Section 13.5.    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full


76
    
#92469623v14 76    

--------------------------------------------------------------------------------





force and effect with respect to the date as of which they were made as long as
any credit is in use or available hereunder.
Section 13.6.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Sections 1.12, 10.4, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.
Section 13.7.    Sharing of Set‑Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set‑off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that (i)
if any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest and (ii) the provisions of this Section 13.7 shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds from the existence of a Defaulting Lender or pursuant to Section 1.15)
or (y) any payment obtained by a Lender as consideration for the assignment of a
sale or participation in any of its Loans to any assignee or participant, other
than to the Borrower or a Subsidiary thereof (as to which the provisions of this
Section 13.7 shall apply).
Section 13.8.    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by e-mail or telecopy) and shall be given to the
relevant party at its physical address, e-mail address or (other than notices to
the Borrower) telecopier number set forth below, or such other physical address,
e-mail address or telecopier number as such party may hereafter specify by
notice to the Administrative Agent and the Borrower given by courier, by United
States certified or registered mail, by telecopy or by e-mail. Notices under the
Loan Documents to any Lender shall be addressed to its physical address, e-mail
or telecopier number set forth on its Administrative Questionnaire; notices
under the Loan Documents to the Borrower shall be addressed to its physical
address, e-mail or telecopier number set forth below; and notices under the Loan
Documents to the Administrative Agent shall be addressed to its physical
address, telecopy or e-mail set forth below


77
    
#92469623v14 77    

--------------------------------------------------------------------------------





to the Borrower:


One Strawberry Lane
Orrville, Ohio 44667
Attention: Treasurer
Telephone: (330) 684-3000
Email: treasury.team@jmsmucker.com
to the Administrative Agent (for payments):


Bank of America, N.A.
2380 Performance Dr 
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Bradley EdwardsKriszy Murray
Telephone: (469) 201-73170898
Telecopy:   (214) 530-2797
Email: bradley.edwards2@bamlkriszy.murray@bofa.com


 
to the Administrative Agent (for other notices):
Bank of America, N.A.
135 S LaSalle St
Mail Code: IL4-135-09-61
Chicago, IL 60603
Attention: Angela Larkin
Telephone: (312) 828-3882
Telecopy: (877) 206-8409
Email: angela.larkin@baml.com

Each such notice, request or other communication shall be effective (i) if given
by telecopier (other than notices to the Borrower) or e-mail, when such telecopy
or e-mail is transmitted to the telecopier number or e-mail address specified in
this Section 13.8 or in the relevant Administrative Questionnaire and, in the
case of a telecopy, a confirmation of such telecopy has been received by the
sender, (ii) if given by mail, 5 days after such communication is deposited in
the mail, certified or registered with return receipt requested, addressed as
aforesaid or (iii) if given by any other means when delivered at the addresses
specified in this Section 13.8 or in the relevant Administrative Questionnaire;
provided that any notice given pursuant to Section 1 hereof shall be effective
only upon receipt.
EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF A PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY,


78
    
#92469623v14 78    

--------------------------------------------------------------------------------





INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
A PLATFORM. In no event shall the Administrative Agent or any of its Related
Persons (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through a Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent resulting from
the gross negligence, bad faith or willful misconduct of any Agent Party or any
of its Related Persons, as determined by a final non-appealable judgment of a
court with competent jurisdiction.
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices and Notice of Borrowings) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent each Lender and the Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent such losses, costs, expenses and liabilities
arise from any such Person’s (or any of its Related Persons’) gross negligence,
bad faith or willful misconduct as determined by a final, non-appealable
judgment of a court with competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 13.9.    Counterparts; Electronic Execution. This Agreement may be
executed in any number of counterparts, and by the different parties hereto on
separate counterpart signature pages, and all such counterparts taken together
shall be deemed to constitute one and the same instrument. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Acceptance, amendments or other modifications, Notices of Borrowing, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar


79
    
#92469623v14 79    

--------------------------------------------------------------------------------





state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
Section 13.10.    Successors and Assigns. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns permitted hereby.
Except to the extent provided in Section 8.10 hereof, the Borrower may not
assign any of its rights or obligations under any Loan Document without the
written consent of all of the Lenders. No Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with Section
13.12.
Section 13.11.    Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and/or Commitments held by such
Lender at any time and from time to time to one or more other Persons; provided
that (a) no such participation shall relieve any Lender of any of its
obligations under this Agreement, (b) no such participant shall have any rights
under this Agreement except as provided in this Section 13.11, and (c) the
Administrative Agent shall have no obligation or responsibility to such
participant. Any agreement pursuant to which such participation is granted shall
provide that the granting Lender shall retain the sole right and responsibility
to enforce the obligations of the Borrower under this Agreement and the other
Loan Documents including, without limitation, the right to approve any
amendment, modification or waiver of any provision of the Loan Documents, except
that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Section 1.12, Section 10.4 and Section 13.1
(subject to the obligations and limitations of such Sections (and the compliance
of such participant therewith as if it were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
13.12) (it being understood that the documentation required under Section
13.1(e) shall be delivered to the Lender who sells the participation). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant's interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender


80
    
#92469623v14 80    

--------------------------------------------------------------------------------





shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. Notwithstanding anything
to the contrary in this Section 13.11, no such participation shall be made to
the Borrower or any of its Affiliates or Subsidiaries, a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of one or more natural persons), or a Defaulting Lender or a
Person that would be a Defaulting Lender if it were a Lender.
Section 13.12.    Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if the
“Effective Date” is specified in the Assignment and Acceptance, as of the
“Effective Date”) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default described in
Section 9.1(a), 9.1(j) or 9.1(k) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
(ii)    Proportionate Amounts.    Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. The consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for all
assignments. In addition, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default described in Section 9.1(a), 9.1(j) or 9.1(k) has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate (engaged in the business of making commercial loans) of a Lender or
an Approved Fund. The Borrower shall be deemed to have consented to any
assignment if it shall have failed to respond to a request for consent


81
    
#92469623v14 81    

--------------------------------------------------------------------------------





within ten (10) Business Days after receipt of written request for such consent
from the Administrative Agent.
(iv)    Assignment and Acceptance.    The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent), and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Borrower or Affiliates. No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons.    No such assignment shall be made to
a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of one or more natural persons).
(vii)     No Prohibited Transaction. No such assignment shall be made if such
assignment would result in a prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code.
(vii)     No Assignment to Defaulting Lenders. Notwithstanding anything to the
contrary in this Section 13.12, no such assignment shall be made to a Defaulting
Lender or a Person that would be a Defaulting Lender if it were a Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York City,
New York, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing by the Borrower to,


82
    
#92469623v14 82    

--------------------------------------------------------------------------------





each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(c)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, that
the right of any such pledgee or grantee (other than any Federal Reserve Bank or
another similarly situated institution) to further transfer all or any portion
of the rights pledged or granted to it, whether by means of foreclosure or
otherwise, shall be at all times subject to the terms of this Agreement.
Section 13.13.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing (with an executed copy thereof promptly delivered to the
Administrative Agent if it is not otherwise a party thereto) and is signed by
(a) the Borrower, (b) the Required Lenders, and (c) if the rights or duties of
the Administrative Agent are affected thereby, the Administrative Agent;
provided that:
(i)    no amendment or waiver pursuant to this Section 13.13 shall (A) increase
or extend any Commitment, or extend the Maturity Date, of any Lender without the
consent of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any fee
payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make or holds such Loan hereunder;
(ii)    no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.13, change any provision hereof in a manner that
would alter the pro rata sharing of payments or reduction of the Commitments or
affect the number of Lenders required to take any action hereunder or under any
other Loan Document;
(iii)    [reserved]; and


83
    
#92469623v14 83    

--------------------------------------------------------------------------------





(iv)    the Fee Letter may be amended or its provisions waived with only the
consent of the Borrower and of Bank of America.
Section 13.14.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 13.15.    Costs and Expenses; Indemnification. (a) The Borrower agrees
to pay all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and of each Lead Arranger in connection with the
preparation, due diligence, negotiation, syndication, and administration of the
Loan Documents (including, but not limited to, the reasonable and documented
fees, disbursements and other charges of counsel, which shall be limited to one
counsel to the Lead Arrangers and the Administrative Agent, and of any special
and local (but limited to one in any relevant jurisdiction) counsel to the
Lenders required to be retained by the Lead Arrangers and in the case of an
actual or perceived conflict of interest, one additional counsel for all
similarly situated Persons, taken as a whole in each appropriate jurisdiction)
(whether or not the transactions contemplated herein are consummated). The
Borrower agrees to pay to the Administrative Agent, each Lead Arranger and each
Lender, all out-of-pocket costs and expenses reasonably incurred or paid by the
Administrative Agent, such Lead Arranger, such Lender, or any such holder,
including reasonable and documented attorneys’ fees and disbursements and court
costs, in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower as a
debtor thereunder) or in connection with any work-out or restructuring in
respect of the Obligations hereunder.
(b) The Borrower further agrees to indemnify the Administrative Agent, each Lead
Arranger and each Lender and each of their Affiliates and successors and assigns
and their respective directors, officers, employees, agents, financial advisors,
controlling Persons, consultants and other representatives (each such Person
being called an “Indemnitee”) from and against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable and documented out-of-pocket fees and disbursements of counsel
(which charges shall be limited charges of one counsel to all Indemnitees, taken
together, and of any special and local (but limited to one in any relevant
jurisdiction) counsel to the such Indemnitees required to be retained and in the
case of an actual or perceived conflict of interest among Indemnitees, one
additional counsel for all similarly situated Persons, taken as a whole in each
appropriate jurisdiction) and all reasonable and documented out-of-pocket
expenses of litigation or preparation therefor, whether or not the Indemnitee is
a party thereto, or any settlement arrangement arising from or relating to any
such litigation) which any of them may pay or incur arising out of or relating
to any Loan Document or any of the transactions contemplated thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan or any actual or alleged presence or Release of Hazardous


84
    
#92469623v14 84    

--------------------------------------------------------------------------------





Materials on or from any Property owned or operated by the Borrower or any
Subsidiary or any liability under any Environmental Law, except, in each case,
(i) to the extent such losses, claims, damages, penalties, judgments,
liabilities and expenses resulted from such Indemnitee’s or any of its Related
Persons’ gross negligence, bad faith or willful misconduct as determined by a
final, non-appealable judgment of a court with competent jurisdiction, (ii) to
the extent resulting from any claim, litigation, investigation or proceeding
that does not involve the act or omission of the Borrower or any of its
Affiliates and that is brought by an Indemnitee solely against another
Indemnitee, other than claims against the Lead Arrangers or Administrative Agent
in its capacity in fulfilling its role as such or (iii) to the extent arising
from a material breach by such Indemnitee or any of its Related Persons of its
obligations under this Agreement as found by a final, non-appealable judgment of
a court with competent jurisdiction.
(c) To the extent permitted by applicable law, the Borrower shall not, nor shall
any Indemnitee or any Indemnitee’s Related Persons, assert, and each such Person
hereby waives, any claim against any other such Person, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided that this clause (c) shall not limit the
indemnity obligations of the Borrower hereunder. The obligations of the Borrower
under this Section 13.15 shall survive the termination of this Agreement.
Section 13.16.    Set-Off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set‑off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts) and any other
indebtedness at any time held or owing by that Lender, subsequent holder, or
affiliate, to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender or subsequent holder under the Loan Documents, including, but not limited
to, all claims of any nature or description arising out of or connected with the
Loan Documents, irrespective of whether or not (a) that Lender or subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans and other amounts due hereunder shall have become due and
payable pursuant to Section 9 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.


85
    
#92469623v14 85    

--------------------------------------------------------------------------------





Section 13.17.    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
Section 13.18.    Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York; provided that the laws of the State of
Delaware shall govern in determining (a) the interpretation of “Jefferson
Material Adverse Effect” and whether a Jefferson Material Adverse Effect has
occurred, (b) the accuracy of any Jefferson Acquisition Agreement Representation
and whether as a result of a breach thereof, the Borrower or any Subsidiary has
the right to terminate the Borrower or any of its Subsidiaries’ obligations
under the Jefferson Acquisition Agreement, or to decline to consummate the
Jefferson Acquisition pursuant to the Jefferson Acquisition Agreement and (c)
whether the Jefferson Acquisition has been consummated in accordance with the
Jefferson Acquisition Agreement.
Section 13.19.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction, it being understood that the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with legal, valid and enforceable provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Section 13.20.    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid


86
    
#92469623v14 86    

--------------------------------------------------------------------------------





interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of the Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
Section 13.21.    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.
Section 13.22.    Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
Section 13.23.    [Reserved].
Section 13.24.    Submission to Jurisdiction; Waiver of Jury Trial. The parties
hereby irrevocably and unconditionally submit to the exclusive jurisdiction of
any New York State court or federal court of the United States of America
sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to this Agreement, the other
Loan Documents or any other action, proceeding or counterclaim between the
Borrower and an Indemnitee arising out of or relating to, the transactions
contemplated hereby or thereby. The parties hereto irrevocably agree that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to the
applicable party shall be effective service of process against such party for
any suit, action or proceeding relating to any such dispute. The parties hereto
irrevocably waive, to the fullest extent permitted by law, any objection which


87
    
#92469623v14 87    

--------------------------------------------------------------------------------





they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. A final judgment in any such
suit, action or proceeding brought in any such court may be enforced in any
other courts to whose jurisdiction any party hereto is or may be subject by suit
upon judgment. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.
Section 13.25.    USA Patriot Act; Beneficial Ownership Regulation; Proceeds of
Crime (Money Laundering). Each Lender that is subject to the requirements of the
USA Patriot Act and the Beneficial Ownership Regulation hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act and/or the
Beneficial Ownership Regulation, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act. and/or the
Beneficial Ownership Regulation. The Borrower shall, promptly following any
request therefor, provide information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.
Section 13.26.    Confidentiality. Each of the Administrative Agent and the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over the Administrative Agent or Lender subject to such disclosure,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (in which case the Administrative Agent or Lender
subject to such disclosure agrees to inform you promptly thereof prior to such
disclosure to the extent not prohibited by law, rule or regulation), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction


88
    
#92469623v14 88    

--------------------------------------------------------------------------------





relating to the Borrower or any Subsidiary and its obligations, (g) with the
prior written consent of the Borrower, (h) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section, (B) becomes available to the Administrative Agent or any Lender on a
non‑confidential basis from a source other than the Borrower or any Subsidiary
or any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, or (C) is independently developed by the
Administrative Agent or any Lender, (i) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
Commitments hereunder, (j) for purposes of establishing a “due diligence”
defense or (k) to entities which compile and publish information about the
syndicated loan market; provided that only basic information about the pricing
and structure of the transaction evidenced hereby may be disclosed pursuant to
this subsection (k). For purposes of this Section, “Information” means all
information received from the Borrower or any of the Subsidiaries or from any
other Person on behalf of the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses or the
Jefferson Acquired Business or any of its Subsidiaries. The respective
obligations of the Administrative Agent and the Lenders under this Section 13.26
shall survive, to the extent applicable to such Person, for a period of two
years after the earliest of (x) the payment in full of the Obligations and the
termination of this Agreement, (y) any assignment of its rights and obligations
under this Agreement and (z) in the case of the Administrative Agent, its
resignation or removal.
Section 13.27.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
NotwithstandingSolely to the extent any Lender is an EEA Financial Institution
is a party to this Agreement and notwithstanding anything to the contrary herein
or in any other Loan Document, arrangement or understanding among such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement or any other Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder or under any
other Loan Document which may be payable to it by any party hereto or
theretoLender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (4) a reduction in full or in part or cancellation of any such
liability; (5) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights


89
    
#92469623v14 89    

--------------------------------------------------------------------------------





with respect to any such liability under this Agreement or any other Loan
Document; or (3) the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 13.28.    No Fiduciary Duty. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
Section 13.29.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
swap or hedging agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States) that in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


90
    
#92469623v14 90    